--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TIFFANY 10-Q
[tiffany-10q_0830.htm]
 
 
EXHIBIT 10.161
 
EXECUTION COPY
 




 


TIFFANY & CO.
 
 
 
 
 
NOTE PURCHASE AGREEMENT

 
Dated as of September 1, 2010
 
 
 
 
¥10,000,000,000 Principal Amount of 1.72%Senior Notes Due September 1, 2016
 
 
 
 
 
 
Guarantied by
Tiffany and Company
Tiffany & Co. International
Tiffany & Co. Japan Inc.
 


 




A/73421357.6
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
                                                     Page
 
 
1.
AUTHORIZATION OF NOTES 
1

 
2.
SALE AND PURCHASE OF NOTES 
1

 
3.
CLOSING 
2

 
4.
CONDITIONS TO CLOSING 
2

 
 
4.1.
Representations and Warranties 
2

 
4.2.
Performance; No Default 
2

 
4.3.
Compliance Certificates 
2

 
4.4.
Opinions of Counsel 
3

 
4.5.
Purchase Permitted By Applicable Law, etc 
3

 
4.6.
Guaranty Agreement 
3

 
4.7.
Payment of Fees 
4

 
4.8.
Private Placement Numbers 
4

 
4.9.
Changes in Corporate Structure 
4

 
4.10.
Proceedings and Documents 
4

 
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 
4

 
 
5.1.
Organization; Power and Authority 
4

 
5.2.
Authorization, etc 
5

 
5.3.
Disclosure 
5

 
5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates 
5

 
5.5.
Financial Statements 
6

 
5.6.
Compliance with Laws, Other Instruments, etc 
6

 
5.7.
Governmental Authorizations, etc 
7

 
5.8.
Litigation; Observance of Agreements, Statutes and Orders 
7

 
5.9.
Taxes 
7

 
5.10.
Title to Property; Leases 
8

 
5.11.
Licenses, Permits, etc 
8

 
5.12.
Compliance with ERISA 
8

 
5.13.
Private Offering by the Company 
10

 
5.14.
Use of Proceeds; Margin Regulations 
10

 
5.15.
Existing Indebtedness; Future Liens 
10

 
5.16.
Foreign Assets Control Regulations, etc 
11

 
5.17.
Status under Certain Statutes 
11

 
5.18.
Environmental Matters 
11

 
6.
REPRESENTATIONS OF THE PURCHASERS 
12

 
 
6.1.
Purchase for Investment 
12

 
6.2.
Source of Funds 
12

 
7.
INFORMATION AS TO COMPANY 
13

 
 
7.1.
Financial and Business Information 
13

 
7.2.
Officer’s Certificate 
17

 
7.3.
Inspection 
17

i
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
8.
PAYMENT OF THE NOTES 
18

 
 
8.1.
Required Principal Prepayments; Payment at Maturity 
18

 
8.2.
Optional Prepayments with Make-Whole Amount 
18

 
8.3.
Allocation of Partial Prepayments 
18

 
8.4.
Maturity; Surrender, etc 
18

 
8.5.
No Other Optional Prepayments or Purchase of Notes 
19

 
8.6.
Make-Whole Amount; Swap Reimbursement 
19

 
8.7.
Swap Breakage 
24

 
9.
AFFIRMATIVE COVENANTS 
25

 
 
9.1.
Compliance with Law 
25

 
9.2.
Insurance 
26

 
9.3.
Maintenance of Properties 
26

 
9.4.
Payment of Taxes and Claims 
26

 
9.5.
Corporate Existence, etc 
26

 
9.6.
Subsequent Guarantors 
27

 
10.
NEGATIVE COVENANTS 
27

 
 
10.1.
Transactions with Affiliates 
27

 
10.2.
Line of Business 
27

 
10.3.
Limitation on Debt 
28

 
10.4.
Liens 
28

 
10.5.
Merger, Consolidation, etc 
31

 
10.6.
Sale of Assets 
33

 
10.7.
Most Favored Lender Status 
36

 
11.
EVENTS OF DEFAULT 
37

 
12.
REMEDIES ON DEFAULT, ETC 
40

 
 
12.1.
Acceleration 
40

 
12.2.
Other Remedies 
41

 
12.3.
Rescission 
41

 
12.4.
No Waivers or Election of Remedies, Expenses, etc 
41

 
13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES 
42

 
 
13.1.
Registration of Notes 
42

 
13.2.
Transfer and Exchange of Notes 
42

 
13.3.
Replacement of Notes 
43

 
14.
PAYMENTS ON NOTES 
43

 
 
14.1.
Place of Payment 
43

 
14.2.
Home Office Payment 
43

ii
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
15.
EXPENSES, ETC 
44

 
 
15.1.
Transaction Expenses 
44

 
15.2.
Currency Rate Indemnity 
44

 
15.3.
Survival 
45

 
16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 
45

 
17.
AMENDMENT AND WAIVER 
45

 
 
17.1.
Requirements 
45

 
17.2.
Solicitation of Holders of Notes 
46

 
17.3.
Binding Effect, etc 
46

 
17.4.
Notes held by Company, etc 
46

 
18.
NOTICES 
47

 
19.
REPRODUCTION OF DOCUMENTS 
47

 
20.
CONFIDENTIAL INFORMATION 
48

 
21.
SUBSTITUTION OF PURCHASER 
49

 
22.
MISCELLANEOUS 
49

 
 
22.1.
Successors and Assigns 
49

 
22.2.
Payments Due on Non-Business Days 
50

 
22.3.
Severability 
50

 
22.4.
Construction 
50

 
22.5.
Counterparts 
50

 
22.6.
Governing Law 
50



iii


 
 
A/73421357.6
 
 
 

--------------------------------------------------------------------------------

 


Schedules and Exhibits
 
 
Schedule A
--
Information Relating to Purchasers

 
Schedule B
--
Defined Terms

 
Schedule 3
--
Payment Instructions

 
Schedule 4.9
--
Changes in Corporate Structure

 
Schedule 5.3
--
Disclosure

 
Schedule 5.4
--
Subsidiaries of the Company and Ownership of Subsidiary Stock

 
Schedule 5.5
--
Financial Statements

 
Schedule 5.12
--
Postretirement Benefit Obligations; ERISA Affiliates

 
Schedule 5.15
--
Existing Indebtedness and Liens

 
Schedule 8.6
--
Initial Swap Agreements

          Schedule 10.3
--         Exclusions from Priority Debt

          Schedule 10.7
--         Incorporated Provisions

 
 
Exhibit A
--
Form of 1.72% Senior Notes due September 1, 2016

 
Exhibit 4.4(a)
--
Form of Opinion of Special Counsel for Company and Guarantors - Senior Notes

 
Exhibit 4.4(b)
--
Form of Opinion of General Counsel for Company and Guarantors - Senior Notes

 
Exhibit 4.4(c)
--
Form of Opinion of Special Counsel for Purchasers

 
Exhibit 4.6
--
Form of Guaranty Agreement

 
 
 
 
iv

 
 
A/73421357.6
 
 
 

--------------------------------------------------------------------------------

 


TIFFANY & CO.
 
727 Fifth Avenue
 
New York, New York  10022
 
¥10,000,000,000 1.72%Senior Notes due September 1, 2016
 
Dated as of September 1, 2010
 
Separately addressed to each of the Purchasers listed on the attached Schedule A
 
Ladies and Gentlemen:
 
TIFFANY & CO., a Delaware corporation (together with its successors and assigns,
the “Company”), agrees with each Purchaser as follows:
 
1.  
AUTHORIZATION OF NOTES.

 
The Company will authorize the issue of its senior promissory notes (the
“Notes”) in the aggregate principal amount of ¥10,000,000,000, to be dated the
date of issue thereof, to mature September 1, 2016, to bear interest on the
unpaid balance thereof from the date thereof until the principal thereof shall
have become due and payable at the rate of 1.72% per annum, and on overdue
principal, Make-Whole Amount, Swap Reimbursement Amount and interest at the rate
specified therein, and to be substantially in the form of Exhibit A attached
hereto.  The terms “Note” and “Notes” as used herein shall include each Note
delivered pursuant to any provision of this Agreement and each Note delivered in
substitution or exchange for any such Note pursuant to any such provision.
 
Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement; and references to a
“Section” are, unless otherwise specified, references to a Section of this
Agreement.
 
2.  
SALE AND PURCHASE OF NOTES.

 
(a) Subject to the terms and conditions of this Agreement, the Company will
issue and sell to the Purchasers and the Purchasers will purchase from the
Company, at the Closing Day provided for in Section 3(a), Notes in the principal
amounts specified below its name in Schedule A at the purchase price of 100% of
the principal amount thereof.  The obligations of the Purchasers are several and
not joint obligations and no Purchaser shall have any obligation under this
Agreement or any liability to any Person for the performance or non-performance
by any other Purchaser hereunder.  The Company may, but will not be obligated,
to issue and sell any of the Notes unless the Purchasers purchase an aggregate
of ¥10,000,000,000 of  Notes.
 
(b) The Company will pay to each Purchaser in immediately available funds a fee
on the Closing Day in an amount equal to 0.10% of the aggregate principal amount
of Notes sold to such Purchaser on the Closing Day.
 
 
 
 

--------------------------------------------------------------------------------

 
3.  
CLOSING.

 
The sale and purchase of the Notes to be purchased by the Purchasers shall occur
at the offices of Bingham McCutchen LLP, 339 Park Avenue, New York, New York
10022-4689, at 10:00 a.m., local time, at a closing ((the “Closing”; the date of
such closing herein referred to as the “Closing Day”) on September 1, 2010, or
on such other Business Day thereafter as may be agreed upon by the Company and
the Purchasers.  At the Closing, the Company will deliver to each Purchaser the
Notes to be purchased by such Purchaser in the form of a single Note (or such
greater number of Notes in denominations of at least ¥50,000,000 as such
Purchaser may request), dated the Closing Day and registered in the name of such
Purchaser (or in the name of its nominee), as indicated in Schedule A, against
payment by federal funds wire transfer in immediately available funds of the
amount of the purchase price therefor as directed by the Company in Schedule
3.  If, at the Closing, the Company shall fail to tender such Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights it may have
by reason of such failure or such nonfulfillment.
 
4.  
CONDITIONS TO CLOSING.

 
The obligation of each Purchaser to purchase and pay for the Notes to be sold to
such Purchaser on the Closing Day is subject to the fulfillment to its
satisfaction, prior to or the Closing Day, of the following conditions:
 
4.1. Representations and Warranties.
 
The representations and warranties of the Company in this Agreement shall be
correct when made and as of the Closing Day.
 
4.2. Performance; No Default.
 
The Company and each of the Guarantors shall have performed and complied with
all agreements and conditions contained in the Financing Documents required to
be performed or complied with by the Company or such Guarantor prior to or on
the Closing Day, and, after giving effect to the issue and sale of the Notes
(and the application of the proceeds thereof as contemplated by this Agreement),
no Default or Event of Default shall have occurred and be continuing.
 
4.3. Compliance Certificates.
 
(a) Officer’s Certificate.  The Company shall have delivered to each Purchaser
an Officer’s Certificate, dated the Closing Day, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
(b) Company Secretary’s Certificate.  The Company shall have delivered to each
Purchaser a certificate, signed on its behalf by its Secretary or one of its
Assistant Secretaries, dated the Closing Day, certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the applicable Notes and this Agreement.
 
 
 
                                                                    2
 
 

--------------------------------------------------------------------------------

 
 
(c) Guarantor Secretary’s Certificates.  Each of the Guarantors shall have
delivered to each Purchaser a certificate, signed on its behalf by its Secretary
or one of its Assistant Secretaries, dated the Closing Day, certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Guaranty Agreement.
 
4.4. Opinions of Counsel.
 
Each Purchaser shall have received opinions in form and substance reasonably
satisfactory to such Purchaser, dated the Closing Day, from
 
(a) Gibson, Dunn & Crutcher LLP, counsel for the Company and the Guarantors,
substantially in the form set out in Exhibit 4.4(a) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Company hereby instructs such
counsel to deliver such opinion to such Purchaser), and
 
(b) Karen L. Sharp, Vice President - Legal of the Company and counsel to the
Guarantors, substantially in the form set out in Exhibit 4.4(b) and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request (and the Company hereby
instructs such counsel to deliver such opinion to such Purchaser), and
 
(c) Bingham McCutchen LLP, special counsel to the Purchasers, substantially in
the form set out in Exhibit 4.4(c) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser may reasonably request.
 
4.5. Purchase Permitted By Applicable Law, etc.
 
On the Closing Day, each Purchaser’s purchase of the Notes on the Closing Day
shall (a) be permitted by the laws and regulations of each jurisdiction to which
such Purchaser is subject, without recourse to provisions (such as section
1405(a)(8) of the New York Insurance Law) permitting limited investments by
insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation.  If requested
by any Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.
 
4.6. Guaranty Agreement.
 
Each Purchaser shall have received a counterpart of the Guaranty Agreement, duly
executed and delivered by each of the Guarantors, substantially in the form of
Exhibit 4.6 (as amended or supplemented from time to time, the “Guaranty
Agreement”), and the Guaranty Agreement shall be in full force and effect.
 
 
3
 
 
 

--------------------------------------------------------------------------------

 
4.7. Payment of Fees.
 
The Company shall have paid to each Purchaser the fees due pursuant to Section
2(b).  Without limiting the provisions of Section 15.1, the Company shall also
have paid on or before the Closing Day the reasonable fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4(c)
to the extent reflected in a statement of such counsel rendered to the Company
at least one Business Day prior to the Closing Day.
 
4.8. Private Placement Numbers.
 
A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained for the Notes issued on the
Closing Day.
 
4.9. Changes in Corporate Structure.
 
Except as specified in Schedule 4.9 or permitted pursuant to this Agreement, the
Company shall not have changed its jurisdiction of incorporation or been a party
to any merger or consolidation and shall not have succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.
 
4.10. Proceedings and Documents.
 
All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to each Purchaser and its special
counsel, and each Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or its special counsel may reasonably request.
 
5.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to each Purchaser that:
 
5.1. Organization; Power and Authority.
 
Each Obligor is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each Obligor has the corporate power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver the Financing Documents to which it is a party and to perform the
provisions thereof.
 
 
4
 
 
 
 

--------------------------------------------------------------------------------

 
5.2. Authorization, etc.
 
The Financing Documents have been duly authorized by all necessary corporate
action on the part of the Company and each of the Guarantors, and this Agreement
constitutes, and upon execution and delivery thereof each Note and the Guaranty
Agreement will constitute, a legal, valid and binding obligation of each Obligor
party thereto, enforceable against each such Obligor in accordance with its
terms, except as may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
5.3. Disclosure.
 
The Company’s Annual Report to Stockholders for the Fiscal Year ended January
31, 2010, Annual Report on Form 10-K for the Fiscal Year ended January 31, 2010
and the Company’s Proxy Statement dated April 9, 2010, Quarterly Reports on Form
10-Q for the fiscal quarter ended April 30, 2010 and Current Report on Form 8-K
dated April 29, 2010, May 20, 2010, May 24, 2010 and May 27, 2010, together with
the documents, certificates or other writings delivered to the Purchasers by or
on behalf of the Company in connection with the transactions contemplated by the
Financing Documents and the financial statements listed in Schedule 5.5
(collectively referred to as the “Disclosure Documents”), taken as a whole,
fairly describe, in all material respects, the general nature of the business
and principal properties of the Company and its Subsidiaries as of the Closing
Day.  The Financing Documents and the Disclosure Documents, taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements herein or therein not misleading
in light of the circumstances under which they were made.  Except as disclosed
in the Disclosure Documents or as expressly disclosed in Schedule 5.3, since the
end of the Company’s most recent fiscal year, there has been no change in the
financial condition, operations, business, properties or prospects of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents, as supplemented or amended, delivered or to be delivered to each
Purchaser.
 
5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
 
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its Capital Stock outstanding owned by the Company and each
other Subsidiary and (ii) the Company’s Affiliates, other than Subsidiaries.
 
(b) All of the outstanding shares of Capital Stock of each Subsidiary shown in
Schedule 5.4 as being owned by the Company or its Subsidiaries have been validly
issued, are fully paid and nonassessable and are owned by the Company or another
Subsidiary free and clear of any Lien (except as otherwise disclosed in Schedule
5.4).
 
 
5
 
 
 
 

--------------------------------------------------------------------------------

 
(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, to execute and deliver the
Financing Documents to which it is a party and to perform its obligations
thereunder.
 
(d) No Subsidiary is a party to, or otherwise subject to any legal restriction
or any agreement (other than the agreements listed in Schedule 5.4 and customary
limitations imposed by corporate law statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of Capital Stock of such Subsidiary.
 
5.5. Financial Statements.
 
The Company has delivered to each Purchaser copies of the consolidated financial
statements of the Company and its Subsidiaries listed in Schedule 5.5.  All of
said consolidated financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the respective
dates specified in such Schedule and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments).
 
5.6. Compliance with Laws, Other Instruments, etc.
 
The execution, delivery and performance (i) by the Company of this Agreement and
the Notes, and (ii) by each of the Guarantors of the Guaranty Agreement, will
not:
 
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected,
 
(b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary, or
 
 
6
 
 
 
 

--------------------------------------------------------------------------------

 
(c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
 
5.7. Governmental Authorizations, etc.
 
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required to be obtained by the Company or
any of the Guarantors in connection with the execution, delivery or performance
(a) by the Company of this Agreement or the Notes, or (b) by each of the
Guarantors of the Guaranty Agreement.
 
5.8. Litigation; Observance of Agreements, Statutes and Orders.
 
(a) There are no actions, suits or proceedings pending or, to the knowledge of
the Company, threatened against or affecting the Company or any Subsidiary or
any property of the Company or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.9. Taxes.
 
The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.  The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect.  The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate.  As of the Closing Day, the Federal income tax
liabilities of the Company and its Subsidiaries subject to United States income
taxes have been determined by the Internal Revenue Service and paid for all
fiscal years up to and including the fiscal year ended January 31, 2007.
 
 
 
7
 
 
 

--------------------------------------------------------------------------------

 
5.10. Title to Property; Leases.
 
The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.  All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.
 
5.11. Licenses, Permits, etc.
 
(a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that individually or in the aggregate are
Material, without known conflict with the rights of others;
 
(b) to the best knowledge of the Company, no product or practice of the Company
or any Subsidiary infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, service mark, trademark, trade name
or other right owned by any other Person; and
 
(c) to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, service mark, trademark, trade name or other right owned
or used by the Company or any of its Subsidiaries.
 
5.12. Compliance with ERISA.
 
(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by the Company or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the Company
or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
such penalty or excise tax provisions or to section 401(a)(29) or 412 of the
Code, other than such liabilities or Liens as would not be individually or in
the aggregate Material.
 
(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year for which audited financial statements are
available on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s most recent actuarial valuation report, and the
aggregate current value of the assets of such Plan allocable to such benefit
liabilities, are set forth in Note O to the Company’s audited financial
statements included in the Company’s Annual Report on Form 10-K for the most
recently completed fiscal year.  The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.
 
 
8
 
 
 

--------------------------------------------------------------------------------

 
(c) The Company and the ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
 
(d) Note P to the Company’s audited financial statements included in the
Company’s Annual Report on Form 10-K for the most recently completed fiscal year
sets forth the expected postretirement benefit obligations of the Company and
its Subsidiaries determined as of the last day of the Company’s most recently
ended fiscal year for which audited financial statements are available in
accordance with Financial Accounting Standards Board Statement No. 106, without
regard to liabilities attributable to continuation coverage mandated by section
4980B of the Code.
 
(e) The execution and delivery of the Financing Documents and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The
representation by the Company in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of each Purchaser’s
representation in Section 6.2 as to the Sources used to pay the purchase price
of the Notes to be purchased by such Purchaser.
 
(f) Schedule 5.12 sets forth all ERISA Affiliates and all “employee benefit
plans” maintained by the Company (or any “affiliate” thereof) or in respect of
which the Notes could constitute an “employer security” (“employee benefit
plan” has the meaning specified in section 3 of ERISA, “affiliate” has the
meaning specified in section 407(d) of ERISA and section V of the Department of
Labor Prohibited Transaction Exemption 95-60 (60 FR 35925, July 12, 1995) and
“employer security” has the meaning specified in section 407(d) of ERISA).
 
(g) All Foreign Pension Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto except for such failures to comply, in the aggregate for all such
failures, that could not reasonably be expected to have a Material Adverse
Effect.  All premiums, contributions and any other amounts required by
applicable Foreign Pension Plan documents or applicable laws have been paid or
accrued as required, except for premiums, contributions and amounts that, in the
aggregate for all such obligations, could not reasonably be expected to have a
Material Adverse Effect.
 
9
 
 
 
 

--------------------------------------------------------------------------------

 
5.13. Private Offering by the Company.
 
Neither the Company nor anyone acting on its behalf has offered the Notes for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers, each of which has been offered the Notes at a private sale for
investment.  Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act.  For purposes
of this Section 5.13 only, each reference to the Notes shall be deemed to
include a reference to the Guaranty Agreement.
 
5.14. Use of Proceeds; Margin Regulations.
 
The Company will apply the proceeds of the sale of the Notes to refinance
existing indebtedness and for general corporate purposes.  No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 25% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 25% of the value of such assets.  As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
 
5.15. Existing Indebtedness; Future Liens.
 
(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of
the dates specified in such Schedule (and specifying, as to each item of such
Indebtedness, the collateral, if any, securing such Indebtedness), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Company or
its Subsidiaries.  Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Company or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Company or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.
 
(b) Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.4.
 
 
10
 
 
 

--------------------------------------------------------------------------------

 
5.16. Foreign Assets Control Regulations, etc.
 
(a) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
 
(b) Neither the Company nor any of its Subsidiaries has violated the provisions
of United States Executive Order 13224 of September 24, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (Exec. Order No. 13,224, 66 Fed. Reg. 49,079 (2001)) (the
“Anti-Terrorism Order”) or the provisions of Public Law 107-56 (USA Patriot
Act).
 
5.17. Status under Certain Statutes.
 
Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.
 
5.18. Environmental Matters.
 
Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.  Except as otherwise disclosed
to each Purchaser in writing,
 
(a) neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect;
 
(b) neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and
 
(c) all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.
 
 
11
 
 
 

--------------------------------------------------------------------------------

 
6.  
REPRESENTATIONS OF THE PURCHASERS.

 
Each Purchaser represents as follows:
 
6.1. Purchase for Investment.
 
Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s property
or their property shall at all times be within such Purchaser’s or their
control.  Such Purchaser understands that the Notes have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.
 
6.2. Source of Funds.
 
Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
 
(a) the Source is an “insurance company general account” as defined in United
States Department of Labor Prohibited Transaction Exemption (“PTE”) 95-60 (60 FR
35925, July 12, 1995) and in respect thereof such Purchaser represents that
there is no “employee benefit plan” (as defined in section 3(3) of ERISA and
section 4975(e)(1) of the Code, treating as a single plan all plans maintained
by the same employer or employee organization or affiliate thereof) with respect
to which the amount of the general account reserves and liabilities of all
contracts held by or on behalf of such plan exceeds 10% of the total reserves
and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the National Association of Insurance
Commissioners’ Annual Statement filed with such Purchaser’s state of domicile;
or
 
(b) if any Purchaser is an insurance company, the Source does not include assets
allocated to any separate account maintained by such Purchaser in which any
employee benefit plan (or its related trust) has any interest, other than a
separate account that is maintained solely in connection with such Purchaser’s
fixed contractual obligations under which the amounts payable, or credited, to
such plan and to any participant or beneficiary of such plan (including any
annuitant) are not affected in any manner by the investment performance of the
separate account; or
 
(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as such Purchaser has disclosed to the Company in writing
pursuant to this paragraph (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or
 
 
12
 
 
 

--------------------------------------------------------------------------------

 
(d) the Source constitutes assets of an “investment fund” (within the meaning of
part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and
 
(i) the identity of such QPAM and
 
(ii) the names of all employee benefit plans whose assets are included in such
investment fund
 
have been disclosed to the Company in writing pursuant to this paragraph (d); or
 
(e) the Source is a governmental plan; or
 
(f) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (f); or
 
(g) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.
 
7.  
INFORMATION AS TO COMPANY.

 
7.1. Financial and Business Information.
 
The Company shall deliver to each holder of Notes that is an Institutional
Investor:
 
(a) Quarterly Statements -- within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,
 
 
13
 
 
 

--------------------------------------------------------------------------------

 
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
 
(ii) consolidated statements of earnings, stockholders’ equity and cash flows of
the Company and its Subsidiaries, for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified on behalf of the Company by a Senior Financial Officer as fairly
presenting, in all material respects, the consolidated financial position of the
companies being reported on and their consolidated results of operations and
cash flows, subject to changes resulting from year-end adjustments, provided
that posting on its official website or delivery within the time period
specified above of copies of the Company’s Quarterly Report on Form 10-Q
(including copies of each exhibit filed therewith) prepared in compliance with
the requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 7.1(a) so long as
such Report includes each of the financial statements (and the comparative
historical figures) referred to above, provided, however, that any such report
or document as contemplated by this Section 7.1(a) which has been posted to the
Company’s official website with general access rights for the public shall be
deemed to have been delivered to the holders of Notes as contemplated by this
Section 7.1(a) so long as the Company has provided each holder of Notes prior
notice, by electronic mail to the electronic address provided by such holder of
Notes, of such posting;
 
(b) Annual Statements -- within 120 days after the end of each fiscal year of
the Company, duplicate copies of,
 
(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and
 
(ii) consolidated statements of earnings, stockholders’ equity and cash flows of
the Company and its Subsidiaries, for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by
 
(A) an opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the consolidated financial position of
the companies being reported upon and their consolidated results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
and
 
 
14
 
 
 

--------------------------------------------------------------------------------

 
(B) a certificate of such accountants stating that they have reviewed this
Agreement and stating further whether, in making their audit, they have become
aware of any condition or event that then constitutes a Default or an Event of
Default, and, if they are aware that any such condition or event then exists,
specifying the nature and period of the existence thereof (it being understood
that such accountants shall not be liable, directly or indirectly, for any
failure to obtain knowledge of any Default or Event of Default unless such
accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit),
 
provided that posting on its official website or delivery within the time period
specified above of the Company’s Annual Report on Form 10-K (including copies of
each exhibit filed therewith) for such fiscal year prepared in accordance with
the requirements therefor and filed with the Securities and Exchange Commission,
together with the accountant’s certificate described in clause (B) above, shall
be deemed to satisfy the requirements of this Section 7.1(b), so long as such
Report includes each of the financial statements (and the comparative historical
figures) referred to above, provided, however, that any such report or document
as contemplated by this Section 7.1(b) which has been posted to the Company’s
official website with general access rights for the public shall be deemed to
have been delivered to the holders of Notes as contemplated by this Section
7.1(b) so long as the Company has provided each holder of Notes prior notice, by
electronic mail to the electronic address provided by such holder of Notes, of
such posting;
 
(c) SEC and Other Reports -- promptly upon their becoming available, one copy of
(i) each financial statement, annual report (including, without limitation, the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act), notice or proxy statement sent by the Company or any
Subsidiary to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the Securities and Exchange
Commission and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material, provided that posting on its official website of any such
report or document shall be deemed to satisfy the requirements of this Section
7.1(c), provided, however, that any such report or document as contemplated by
this Section 7.1(c) which has been posted to the Company’s official website with
general access rights for the public shall be deemed to have been delivered to
the holders of Notes as contemplated by this Section 7.1(c) so long as the
Company has provided each holder of Notes prior notice, by electronic mail to
the electronic address provided by such holder of Notes, of such posting;
 
 
15
 
 
 

--------------------------------------------------------------------------------

 
(d) Notice of Default or Event of Default -- promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
 
(e) ERISA Matters -- promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the Closing Day; or
 
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;
 
(f) Notices from Governmental Authority -- promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and
 
(g) Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Obligors to perform their obligations under the Financing
Documents as from time to time may be reasonably requested by any such holder of
Notes, or such information regarding the Company required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.
 
 
16
 
 
 

--------------------------------------------------------------------------------

 
7.2. Officer’s Certificate.
 
Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by an Officer’s
Certificate signed by a Senior Financial Officer setting forth:
 
(a) Covenant Compliance -- the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.3 through 10.6, inclusive, and each Incorporated
Provision during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence); and
 
(b) Event of Default -- a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review has not
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.
 
7.3. Inspection.
 
The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:
 
(a) No Default -- if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
 
(b) Default -- if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company and any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
 
 
17
 
 
 

--------------------------------------------------------------------------------

 
8.  
PAYMENT OF THE NOTES.

 
8.1. Required Principal Prepayments; Payment at Maturity.
 
There are no required prepayments of principal in respect of the Notes. The
entire principal amount of the Notes outstanding on September 1, 2016, together
with all accrued and unpaid interest thereon, shall be due and payable on such
date.
 
8.2. Optional Prepayments with Make-Whole Amount.
 
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes (but if in part, in
integral multiples of ¥50,000,000 and in an amount not less than ¥500,000,000 or
such lesser amount as shall then be outstanding), at 100% of the principal
amount so prepaid, together with accrued unpaid interest on such amount, plus
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount plus any applicable Swap Reimbursement Amount.  The Company
will give each holder of Notes written notice of each optional prepayment under
this Section 8.2 not less than 30 days and not more than 60 days prior to the
date fixed for such prepayment.  Each such notice shall specify such prepayment
date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by an Officer’s Certificate signed by a
Senior Financial Officer as to the estimated Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation.  Two Business
Days prior to such prepayment, the Company shall deliver to each holder of Notes
to be prepaid an Officer’s Certificate signed by a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.
 
8.3. Allocation of Partial Prepayments.
 
In the case of each partial optional prepayment of any Notes, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.
 
8.4. Maturity; Surrender, etc.
 
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount if
any, and Swap Reimbursement Amount, if any.  From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount if any, and Swap Reimbursement
Amount, if any, as aforesaid, interest on such principal amount shall cease to
accrue.  Any Note paid or prepaid in full shall be surrendered to the Company
and cancelled and shall not be reissued, and no Note shall be issued in lieu of
any prepaid principal amount of any Note.
 
 
18
 
 
 

--------------------------------------------------------------------------------

 
8.5. No Other Optional Prepayments or Purchase of Notes.
 
The Company will not, and will not permit any Affiliate to, prepay (whether
directly or indirectly by purchase, redemption or other acquisition) any of the
outstanding Notes except upon the payment or prepayment of the Notes in
accordance with the terms of this Section 8.  The Company will promptly cancel
all Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Section 8 and no Notes may
be issued in substitution or exchange for any such Notes.
 
8.6. Make-Whole Amount; Swap Reimbursement.
 
       (a) Make-Whole Amount with respect to Non-Swapped Notes
 
The term “Make-Whole Amount” means, with respect to any Non-Swapped Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Non-Swapped Note
over the amount of such Called Principal, provided that such Make-Whole Amount
may in no event be less than zero. For the purposes of determining the
Make-Whole Amount with respect to any Non-Swapped Note, the following terms have
the following meanings:
 
“Called Principal” means the principal of such Non-Swapped Note that is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.
 
“Discounted Value” means, with respect to the Called Principal of such
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Non-Swapped Note is
payable) equal to the Reinvestment Yield with respect to such Called Principal.
 
“Non-Swapped Note” means any Note other than a Swapped Note.
 
“Recognized Yen Market Maker” means any financial institution that makes regular
markets in Japanese Government Bonds and Japanese Government Bond-based
securities and financial products, as shall be agreed between the Required
Holders and the Guarantor or, following the occurrence and continuance of an
Event of Default, as reasonably determined by the Required Holders.
 
 
19
 
 
 

--------------------------------------------------------------------------------

 
“Reinvestment Yield” means, with respect to the Called Principal of such
Non-Swapped Note, the sum of 0.50% per annum plus the yield to maturity implied
by (i) the yields reported as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the displays designated as Bloomberg Financial Markets News Screen
BTMM-JN (or such other display as may replace such Bloomberg Financial Markets
News Screen) for the most recently issued actively traded Japanese Government
Bonds having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the average of the yields for such
securities as determined by two Recognized Yen Market Makers.
 
In the case of each determination under clause (i) or (ii), as the case may be,
of the preceding paragraph, such implied yield will be determined, if necessary,
by (a) converting Japanese Government Bond quotations to bond equivalent yields
in accordance with accepted financial practice and (b) interpolating linearly
between (1) the actively traded Japanese Government Bonds with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
actively traded Japanese Government Bonds with the maturity closest to and less
than such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of such Non-Swapped
Note.
 
“Remaining Average Life” means, with respect to any Called Principal of such
Non-Swapped Note, the number of years (calculated to the nearest one-twelfth
year) obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years (calculated to the nearest one-twelfth year) that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
such Non-Swapped Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
an interest payment is due to be made under the terms of such Non-Swapped Note,
then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date pursuant to Section 8.2 or Section 12.1.
 
“Settlement Date” means, with respect to the Called Principal of such
Non-Swapped Note, the date on which such Called Principal is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.
 
          (b) Make-Whole Amount with respect to Swapped Notes
 
 
20
 
 
 

--------------------------------------------------------------------------------

 
The term “Make-Whole Amount” means, with respect to any Swapped Note, an amount
equal to the excess, if any, of the Swapped Note Discounted Value with respect
to the Swapped Note Called Notional Amount related to such Swapped Note over
such Swapped Note Called Notional Amount, provided the Make-Whole Amount may in
no event be less than zero. All payments of Make-Whole Amount in respect of any
Swapped Note shall be made in U.S. Dollars. For the purposes of determining the
Make-Whole Amount with respect to any Swapped Note, the following terms have the
following meanings:
 
“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in U.S. Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity.  The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.
 
“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in U.S. Dollars and which is more particularly
described on Schedule 8.6 hereto, (y) any Initial Swap Agreement that has been
assumed (without any waiver, amendment, deletion or replacement of any material
economic term or provision thereof) by a holder of a Swapped Note in connection
with a transfer of such Swapped Note and (z) any Replacement Swap Agreement; and
a “Replacement Swap Agreement” means, with respect to any Swapped Note, a
cross-currency swap agreement and annexes and schedules thereto with payment
terms and provisions (other than a reduction in notional amount, if applicable)
identical to those of the Initial Swap Agreement with respect to such Swapped
Note that is entered into on an arm’s length basis by the holder of such Swapped
Note in full or partial replacement (by amendment, modification or otherwise) of
such Initial Swap Agreement (or any subsequent Replacement Swap Agreement) in a
notional amount not exceeding the outstanding principal amount of such Swapped
Note following a non-scheduled prepayment or a repayment of such Swapped Note
prior to its scheduled maturity. Any holder of a Swapped Note that enters into,
assumes or terminates an Initial Swap Agreement or Replacement Swap Agreement
shall within a reasonable period of time thereafter deliver to the Company a
copy of the confirmation, assumption or termination related thereto.
 
“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.
 
21
 
 
 

--------------------------------------------------------------------------------

 
“Swapped Note” means any Note that as of the date of the Closing is subject to a
Swap Agreement. A “Swapped Note” shall no longer be deemed a “Swapped Note” at
such time as the related Swap Agreement ceases to be in force in respect
thereof.
 
“Swapped Note Applicable Percentage” means 0.50%.
 
“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in U.S. Dollars due to the
holder of such Swapped Note under the terms of the Swap Agreement to which such
holder is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Agreement is not an Initial
Swap Agreement, then the “Swapped Note Called Notional Amount” in respect of
such Swapped Note shall not exceed the amount in U.S. Dollars which would have
been due to the holder of such Swapped Note under the terms of the Initial Swap
Agreement to which such holder was a party (or if such holder was never party to
an Initial Swap Agreement, then the last Initial Swap Agreement to which the
most recent predecessor in interest to such holder as a holder of such Swapped
Note was a party), attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date.
 
“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.
 
“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to Section
8.2 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires, the amount obtained by discounting all
Swapped Note Remaining Scheduled Swap Payments corresponding to the Swapped Note
Called Notional Amount of such Swapped Note from their respective scheduled due
dates to the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
such Swapped Note is payable) equal to the Swapped Note Reinvestment Yield with
respect to such Swapped Note Called Notional Amount.
 
“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, the sum of (x) Swapped Note Applicable
Percentage plus (y) the yield to maturity implied by (1) the yields reported, as
of 10.00 A.M. (New York City time) on the second Business Day preceding the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on the Bloomberg Financial Markets for the most recently
issued actively traded on the run U.S. Treasury securities having a maturity
equal to the Swapped Note Remaining Average Life of such Swapped Note Called
Notional Amount as of such Swapped Note Settlement Date, or (2) if such yields
are not reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported for the latest day for which such yields have
been so reported as of the second Business Day preceding the Swapped Note
Settlement Date with respect to such Swapped Note Called Notional Amount, in
U.S. Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for applicable U.S. Treasury securities having a constant maturity
equal to the Swapped Note Remaining Average Life of such Swapped Note Called
Notional Amount as of such Swapped Note Settlement Date.
 
 
22
 
 
 

--------------------------------------------------------------------------------

 
In the case of each determination under clause (1) or (2), as the case may be,
of the preceding paragraph such implied yield will be determined, if necessary,
by (A) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (B) interpolating linearly
between (i) the applicable U.S. Treasury security with the maturity closest to
and greater than the Swapped Note Remaining Average Life of such Swapped Note
Called Notional Amount and (ii) the applicable U.S. Treasury security with the
maturity closest to and less than such Swapped Note Remaining Average Life. The
Swapped Note Reinvestment Yield shall be rounded to the number of decimal places
as appears in the interest rate of such Swapped Note.
 
“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (x) such Swapped Note Called Notional
Amount into (y) the sum of the products obtained by multiplying (1) the
principal component of each Swapped Note Remaining Scheduled Swap Payments with
respect to such Swapped Note Called Notional Amount by (2) the number of years
(calculated to the nearest one-twelfth year) that will elapse between the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount and the scheduled due date of such Swapped Note Remaining Scheduled
Payments.
 
“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in U.S. Dollars under the terms of the
Swap Agreement to which such holder is a party which correspond to all payments
of the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date in respect of such Swapped Note Called Notional Amount assuming
that no payment of such Swapped Note Called Principal is made prior to its
originally scheduled payment date.
 
“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
 
 
23
 
 
 
 

--------------------------------------------------------------------------------

 
8.7. Swap Breakage.
 
If any Swapped Note is prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, then (a)
any resulting Net Loss in connection therewith shall be reimbursed to the holder
of such Swapped Note by the Company in U.S. Dollars upon any such prepayment or
repayment of such Swapped Note (such amount payable herein referred to as the
“Swap Reimbursement Amount”) and (b) any resulting Net Gain in connection
therewith shall be deducted (i) from the Make-Whole Amount, if any, or any
principal or interest to be paid to the holder of such Swapped Note by the
Company upon any such prepayment of such Swapped Note pursuant to Section 8.2 or
(ii) from the Make-Whole Amount, if any, to be paid to the holder of such
Swapped Note by the Company upon any such repayment of such Swapped Note
pursuant to Section 12.1, provided that, in either case, the Make-Whole Amount
in respect of such Swapped Note may not in any event be less than zero. Each
holder of a Swapped Note shall be responsible for calculating its own Net Loss
or Net Gain, as the case may be, and Swap Breakage Amount in U.S. Dollars upon
the prepayment or repayment of all or any portion of such Swapped Note, and such
calculations as reported to the Company in reasonable detail shall be binding on
the Company absent demonstrable error (subject to compliance by the relevant
holder with the requirements of the second succeeding paragraph with respect to
its calculation of the Swap Breakage Amount).  Any Net Gain in excess of the
Make-Whole Amount to be applied to principal or interest pursuant to clause
(b)(i) of this Section 8.7 shall be (a) converted by the holder of the affected
Swapped Note from U.S. Dollars to Japanese Yen at the Japanese Yen/U.S. Dollar
exchange rate, as determined as of 10:00 A.M. (New York City time) on the day
such Swapped Note is prepaid as indicated on the applicable screen of Bloomberg
Financial Markets and any such calculation shall be reported to the Company in
reasonable detail and shall be binding on the Company absent demonstrable error,
and (b) applied in the following order of priority: (i) first, to any accrued
and unpaid interest due on the day such Swapped Note is prepaid or repaid, (ii)
second, to any principal due on the day such Swapped Note is prepaid or repaid,
(iii) third, to any accrued interest on the principal amount outstanding after
giving effect to any such prepayment, and (iv) fourth, to any principal
outstanding after giving effect to any such prepayment.
 
As used in this Section 8.7 with respect to any Swapped Note that is prepaid or
accelerated: “Net Loss” means the amount, if any, by which the Swapped Note
Called Notional Amount exceeds the sum of (x) the Swapped Note Called Principal
plus (or minus in the case of an amount paid) (y) the Swap Breakage Amount
received (or paid) by the holder of such Swapped Note; and “Net Gain” means the
amount, if any, by which the Swapped Note Called Notional Amount is exceeded by
the sum of (x) the Swapped Note Called Principal plus (or minus in the case of
an amount paid) (y) the Swap Breakage Amount received (or paid) by such holder.
For purposes of any determination of any “Net Loss” or “Net Gain,” the Swapped
Note Called Principal shall be determined by the holder of the affected Swapped
Note by converting Japanese Yen into U.S. Dollars at the current Japanese
Yen/U.S. Dollar exchange rate, as determined as of 10:00 A.M. (New York City
time) on the day such Swapped Note is prepaid or accelerated as indicated on the
applicable screen of Bloomberg Financial Markets and any such calculation shall
be reported to the Company in reasonable detail and shall be binding on the
Company absent demonstrable error.
 
 
24
 
 
 
 

--------------------------------------------------------------------------------

 
As used in this Section 8.7, “Swap Breakage Amount” means, with respect to the
Swap Agreement associated with any Swapped Note, in determining the Net Loss or
Net Gain, the amount that would be received (in which case the Swap Breakage
Amount shall be positive) or paid (in which case the Swap Breakage Amount shall
be negative) by the holder of such Swapped Note as if such Swap Agreement had
terminated due to the occurrence of an event of default or termination, which
shall be an amount equal to the “Settlement Amount” (or “Close-out Amount” or
analogous term, as applicable) as defined by the International Swap and
Derivatives Association’s (“ISDA”) 1992 Multi-Currency Cross Border Master
Agreement or any applicable ISDA agreement (including, without limitation, the
2002 Master Agreement) which is the successor or replacement to the foregoing
(the “ISDA Master Agreement”); provided, however, that if such holder (or its
predecessor in interest with respect to such Swapped Note) was, but is not at
the time, a party to an Original Swap Agreement but is a party to a New Swap
Agreement, then the Swap Breakage Amount shall mean the lesser of (x) the gain
or loss (if any) which would have been received or incurred (by payment, through
off-set or netting or otherwise) by the holder of such Swapped Note under the
terms of the Original Swap Agreement (if any) in respect of such Swapped Note to
which such holder (or any affiliate thereof) was a party (or if such holder was
never a party to an Original Swap Agreement, then the last Original Swap
Agreement to which the most recent predecessor in interest to such holder as a
holder of a Swapped Note was a party) and which would have arisen as a result of
the payment of the Swapped Note Called Principal on the Swapped Note Settlement
Date and (y) the gain or loss (if any) actually received or incurred by the
holder of such Swapped Note, in connection with the payment of such Swapped Note
Called Principal on the Swapped Note Settlement Date, under the terms of the New
Swap Agreement to which such holder (or any affiliate thereof) is a party.  The
holder of such Swapped Note will make all calculations related to the Swap
Breakage Amount in good faith and in accordance with its customary practices for
calculating such amounts under the ISDA Master Agreement pursuant to which such
Swap Agreement shall have been entered into and assuming for the purpose of such
calculation that there are no other transactions entered into pursuant to such
ISDA Master Agreement (other than such Swap Agreement).
 
The Swap Breakage Amount shall be payable in U.S. Dollars.
 
9.  
AFFIRMATIVE COVENANTS.

 
The Company covenants that so long as any of the Notes are outstanding:
 
9.1. Compliance with Law.
 
The Company will and will cause each of its Subsidiaries to comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, the Anti-Terrorism
Order and Public Law 107-56 (USA Patriot Act), and will obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
25
 
 
 
 

--------------------------------------------------------------------------------

 
9.2. Insurance.
 
The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.
 
9.3. Maintenance of Properties.
 
The Company will and will cause each of its Subsidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if the Company has concluded that such discontinuance is desirable in
the conduct of its business and that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
9.4. Payment of Taxes and Claims.
 
The Company will and will cause each of its Subsidiaries to file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent such taxes, assessments, charges or
levies have become due and payable and before they have become delinquent and
all claims for which sums have become due and payable that have or might become
a Lien on properties or assets of the Company or any Subsidiary, provided that
neither the Company nor any Subsidiary need pay any such tax or assessment or
claims if (a) the amount, applicability or validity thereof is contested by the
Company or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Company or such Subsidiary
or (b) the nonpayment of all such taxes, assessments, charges and levies in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
 
9.5. Corporate Existence, etc.
 
Subject to Section 10.5(c), the Company will at all times preserve and keep in
full force and effect its corporate existence.  Subject to Sections 10.5 and
10.6, the Company will at all times preserve and keep in full force and effect
the corporate existence of each of its Subsidiaries (unless merged into the
Company or a Subsidiary) and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise could not, individually or in the aggregate, have
a Material Adverse Effect.
 
 
26
 
 
 
 

--------------------------------------------------------------------------------

 
9.6. Subsequent Guarantors.
 
The Company covenants that if at any time after the date of this Agreement any
Subsidiary which is not already a Guarantor at such time, shall be or become a
party to a Guaranty (whether as a borrower or an obligor) of all or any part of
the Indebtedness of the Company or its Subsidiaries under, or in respect of, the
Credit Agreement, the Company will cause each such Subsidiary, contemporaneously
with entering into any such Guaranty (and in any event no later than 30 days
thereafter), to execute and deliver to the holders of the Notes (a) a Guaranty
of the Company’s obligations under the Notes and this Agreement, in
substantially the form of the Guaranty Agreement attached as Exhibit 4.7 to this
Agreement to the extent permitted under local law, and (b) to the extent an
opinion of counsel is delivered with respect to such Guaranty of such
Indebtedness under, or in respect of, the Credit Agreement, an opinion of
counsel for such Subsidiary with respect to such Guaranty in substantially the
form of the opinion of counsel so delivered under, or in respect of, the Credit
Agreement.
 
10.  
NEGATIVE COVENANTS.

 
The Company covenants that so long as any of the Notes are outstanding:
 
10.1. Transactions with Affiliates.
 
The Company will not, and will not permit any Subsidiary to, enter into directly
or indirectly any transaction or group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.
 
10.2. Line of Business.
 
The Company will not, and will not permit any of its Subsidiaries to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Company’s Annual Report on Form 10-K filed with
the Securities and Exchange Commission for the fiscal year ended January 31,
2010, except for vertical, horizontal or geographical expansion of any such
business so engaged in, whether under the Tiffany & Co. name or any other
name.  Any such expansion may include, but shall not be limited to, additional
manufacturing of jewelry products, trading in and processing of diamonds and the
acquisition/operation of additional retail operations under other tradenames.
 
 
27
 
 
 
 

--------------------------------------------------------------------------------

 
10.3. Limitation on Debt.
 
(a) Incurrence of Debt.  The Company will not, and will not permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee, or
otherwise become directly or indirectly liable with respect to, any Debt, unless
on the date the Company or such Subsidiary becomes liable with respect to any
such Debt and immediately after giving effect thereto and the concurrent
retirement of any other Debt,
 
(i) no Default or Event of Default would exist,
 
(ii) Consolidated Total Debt would not exceed 60% of Consolidated Total
Capitalization, and
 
(iii) the Fixed Charge Coverage Ratio in respect of such Debt at such time would
be greater than or equal to 2.0 to 1.0.
 
(b) Incurrence of Priority Debt.  The Company will not, and will not permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee, or
otherwise become directly or indirectly liable with respect to, any Priority
Debt, unless on the date the Company or such Subsidiary becomes liable with
respect to any such Priority Debt and immediately after giving effect thereto
and the concurrent retirement of any other Priority Debt,
 
(i) no Default or Event of Default would exist; and
 
(ii) Priority Debt would not exceed 20% of Consolidated Net Worth.
 
(c) Deemed Incurrence.  For the purposes of this Section 10.3, any Person
becoming a Subsidiary after the date hereof shall be deemed, at the time it
becomes a Subsidiary, to have incurred all of its then outstanding Debt, and any
Person extending, renewing or refunding any Debt shall be deemed to have
incurred such Debt at the time of such extension, renewal or refunding.
 
10.4. Liens.
 
The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly create, assume, incur or suffer to be created, assumed or incurred
or to exist, any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of the Company or any such Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits (unless it makes, or causes to be
made, effective provision whereby the Notes will be equally and ratably secured
with any and all other obligations thereby secured, pursuant to an agreement or
agreements reasonably satisfactory to the Required Holders and, in any such
case, the Notes shall have the benefit, to the fullest extent that, and with
such priority as, the holders of the Notes may be entitled under applicable law,
of an equitable Lien on such property), except:
 
 
28
 
 
 
 

--------------------------------------------------------------------------------

 
(a) Taxes, etc. -- Liens for taxes, assessments or other governmental charges
that are not yet due and payable or the payment of which is not at the time
required by Section 9.4;
 
(b) Legal Proceedings -- Liens
 
(i) arising from judicial attachments and judgments,
 
(ii) securing appeal bonds, supersedeas bonds, and
 
(iii) arising in connection with court proceedings (including, without
limitation, surety bonds and letters of credit or any other instrument serving a
similar purpose),
 
provided that the execution or other enforcement of such Liens is effectively
stayed and the claims secured thereby are being actively contested in good faith
and by appropriate proceedings, and in respect of which adequate reserves shall
have been established on the books of the Company and its Subsidiaries in
accordance with GAAP;
 
(c) Ordinary Course Liens -- Liens incidental to the normal conduct of the
business of the Company or any Subsidiary or the ownership of their properties
or assets which are not incurred in connection with the incurrence of Debt and
which do not in the aggregate materially impair the use of such properties in
the operation of the business of the Company and its Subsidiaries taken as a
whole or materially impair the value of such properties for the purpose of such
business, including, without limitation, Liens
 
(i) in connection with workers’ compensation, unemployment insurance, social
security and other like laws,
 
(ii) to secure (or to obtain letters of credit that secure) the performance of
tenders, statutory obligations, surety and performance bonds (of a type other
than set forth in Section 10.4(b)), bids, leases (other than Capital Leases),
purchase, construction or sales contracts and other similar obligations, in each
case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property,
 
(iii) to secure the claims or demands of materialmen, mechanics, carriers,
warehousemen, vendors, repairmen, landlords, lessors and other like Persons,
arising in the ordinary course of business, and
 
(iv) in the nature of reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other similar
title exceptions or encumbrances affecting real property,
 
provided that any amounts secured by such Liens are not overdue;
 
 
29
 
 
 
 

--------------------------------------------------------------------------------

 
(d) (i)           Existing Liens -- Liens in existence securing Debt and listed
in Schedule 5.15, and
 
              (ii) Renewals -- Liens securing renewals, extensions (as to time)
and refinancings of Debt secured by the
          Liens listed in Schedule 5.15, provided that (A) the amount of Debt
secured by each such Lien is not increased in
          excess of the amount of Debt outstanding on the date of such renewal,
extension or refinancing, (B) none of such Liens is
          extended to include any additional property of the Company or any
Subsidiary, and (C) immediately after giving effect
          thereto, no Default or Event of Default would exist;
 
(e) Intra-Group Liens -- Liens on property of the Company or any of its
Subsidiaries securing Debt owing to the Company or to any of its Subsidiaries;
provided that any such Lien does not materially and adversely affect the
interests of the holders of the Notes under the Financing Documents;
 
(f) Purchase Money Liens -- Liens on fixed assets (or any improvement thereon)
or in rights relating thereto, in each case, acquired or constructed by the
Company or any Subsidiary after the Closing Day to secure Debt of the Company or
such Subsidiary incurred in connection with such acquisition or construction,
provided that
 
(i) no such Lien shall extend to or cover any property other than the property
(or improvement thereon) being acquired or constructed,
 
(ii) the amount of Debt secured by any such Lien shall not exceed an amount
equal to the lesser of (A) the cost to the Company or such Subsidiary of the
property (or improvement thereon) being acquired or constructed or (B) the Fair
Market Value (as determined in good faith by the Company) of such property,
determined at the time of such acquisition or at the time of substantial
completion of such construction, and
 
(iii) such Lien shall be created concurrently with or within 120 days after such
acquisition or the substantial completion of such construction;
 
(g) Acquisition Liens -- Liens existing on property of a Person immediately
prior to its being consolidated with or merged into the Company or a Subsidiary
or its becoming a Subsidiary, or any Lien existing on any property acquired by
the Company or any Subsidiary at the time such property is so acquired (whether
or not the Debt secured thereby shall have been assumed), provided that
 
(i) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property,
 
(ii) each such Lien shall extend solely to the item or items of property so
acquired and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property, and
 
 
30
 
 
 
 

--------------------------------------------------------------------------------

 
(iii) the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to the Fair Market Value (as determined in good faith by
the board of directors of the Company or such Subsidiary) of such property (or
improvement thereon) at the time of such transaction;
 
(h) Consignment Liens -- Liens incurred in the ordinary course of business not
securing Debt in favor of Persons supplying the Company or any Subsidiary with
precious metals, precious gems or jewelry on a consignment basis, provided that
such Liens cover only the following property of the Company or such Subsidiary
which shall have been supplied by such Persons:
 
(i) gold and silver bullion, gold and silver granule and other gold, silver,
platinum or precious metals and precious gems or jewelry in whatever form
including all substitutions, replacements and products in which any gold,
silver, platinum or precious metals and precious gems or jewelry are
incorporated or into which gold, silver, platinum or precious metals and
precious gems or jewelry are processed or converted, whether now or hereafter
owned or acquired by the Company or such Subsidiary or in which the Company or
such Subsidiary now or hereafter acquires an interest, and all proceeds and
products of and accessions to the foregoing, and
 
(ii) all inventory now or hereafter owned by the Company or such Subsidiary or
in which the Company or such Subsidiary now or hereafter acquires an interest,
including all merchandise, returned and repossessed goods, raw materials, goods
in process, finished goods and proceeds therefor, and all accounts of the
Company or such Subsidiary including all accounts receivable, notes, drafts,
acceptances and other forms of obligations and receivables now owned or
hereafter arising from such inventory sold or otherwise disposed of by the
Company or such Subsidiary and proceeds thereof and all contract rights and
proceeds of the foregoing; and
 
(i) Other Liens -- Liens securing Debt of the Company or any Subsidiary and not
otherwise permitted by clauses (a) through (h) inclusive, of this Section 10.4
(other than Liens securing Debt under the Credit Agreement), but only to the
extent that the Debt secured by such Lien is, at the time of the incurrence of
such Debt, permitted to be incurred under Section 10.3(b).
 
10.5. Merger, Consolidation, etc.
 
The Company will not, and will not permit any Subsidiary to, directly or
indirectly, consolidate with, or merge into, any other Person or permit any
other Person to consolidate with, or merge into, it, or convey, transfer or
lease substantially all of its assets in a single transaction or series of
transactions to any Person, except that
 
31
 
 
 
 

--------------------------------------------------------------------------------

 
(a) any Subsidiary (other than a Guarantor) may consolidate with, or merge into,
the Company or another Subsidiary if, immediately after, and after giving effect
to, such transaction, no Default or Event of Default shall exist;
 
(b) any Subsidiary (other than a Guarantor) may consolidate with, or merge into,
any other Person, or allow any other Person to consolidate with, or merge into,
it, if
 
(i) in the case of any consolidation or merger in which the successor or
surviving corporation is a Subsidiary, immediately after, and after giving
effect to, such transaction,
 
(A) no Default or Event of Default would exist, and
 
(B) the successor or surviving corporation would be permitted to incur at least
$1.00 of additional Debt by the provisions of Section 10.3(a) and at least $1.00
of additional Priority Debt by the provisions of Section 10.3(b) (in each case,
other than Debt owing to the Company or a Subsidiary), and
 
(ii) in the case of any consolidation or merger in which the successor or
surviving corporation is not a Subsidiary, such transaction would be permitted
under the provisions of Section 10.6(a)(iii) (deeming such consolidation or
merger to be a Transfer of all of the assets and liabilities of such Subsidiary)
and immediately after, and after giving effect to, such transaction, no Default
or Event of Default would exist; and
 
(c) the Company or any Guarantor may consolidate with, or merge into, any other
Person, or permit any other Person to consolidate with, or merge into, it, if
 
(i) the successor or surviving corporation (the “Successor Corporation”) shall
be a solvent corporation organized under the laws of any state of the United
States of America,
 
(ii) the Successor Corporation, if not the Company or such Guarantor, shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of the obligations of the Company under this
Agreement and the Notes, or of such Guarantor under the Guaranty Agreement, as
the case may be, including, without limitation, all covenants herein and therein
contained, and the Company shall cause to be delivered to each holder of a Note
an opinion of outside counsel (such counsel to be reasonably satisfactory to the
Required Holders) confirming the enforceability of such assumption, and
 
(iii) immediately after, and after giving effect to, such transaction,
 
(A) no Default or Event of Default would exist, and
 
32
 
 
 

--------------------------------------------------------------------------------

 
(B) the Successor Corporation would be permitted to incur at least $1.00 of
additional Debt by the provisions of Section 10.3(a) and at least $1.00 of
additional Priority Debt by the provisions of Section 10.3(b) (in each case,
other than Debt owing to the Company or a Subsidiary).
 
10.6. Sale of Assets.
 
(a) Sale of Assets.  The Company will not, and will not permit any of its
Subsidiaries to, make any Transfer, provided that the foregoing restriction does
not apply to a Transfer if:
 
(i) the property that is the subject of such Transfer constitutes either (A)
inventory held for sale, or (B) equipment, fixtures, supplies or materials no
longer required, in the opinion of the Company or such Subsidiary, in the
operation of the business of the Company or such Subsidiary or that is obsolete,
and, in the case of any Transfer described in clause (A) or clause (B), such
Transfer is in the ordinary course of business (an “Ordinary Course Transfer”);
or
 
(ii) either
 
(A) such Transfer is from a Subsidiary to the Company or a Wholly-Owned
Subsidiary;
 
(B) such Transfer is from the Company to a Wholly-Owned Subsidiary; or
 
(C) such Transfer is from a Wholly-Owned Subsidiary to the Company or any other
Wholly-Owned Subsidiary;
 
so long as immediately before and immediately after the consummation of such
transaction, and after giving effect thereto,
 
(I) no Default or Event of Default exists or would exist, and
 
(II) the Company would be permitted to incur at least $1.00 of additional Debt
by the provisions of Section 10.3(a) and at least $1.00 of additional Priority
Debt by the provisions of Section 10.3(b) (in each case other than Debt owing to
the Company or a Subsidiary)
 
(each such Transfer, collectively with any Ordinary Course Transfers, “Excluded
Transfers”); or
 
(iii) such Transfer is not an Excluded Transfer and does not involve a
Substantial Portion of the property of the Company and its Subsidiaries, so long
as immediately before and immediately after the consummation of such
transaction, and after giving effect thereto, no Default or Event of Default
exists or would exist.
 
33
 
 
 

--------------------------------------------------------------------------------

 
(b) Debt Prepayment Applications and Reinvested Transfers.
 
(i) Notwithstanding the provisions of Section 10.6(a), the determination of
whether a Transfer involves a Substantial Portion of the property of the Company
and its Subsidiaries, as provided in Section 10.6(a)(iii) and Section
10.6(c)(iii), shall be made without taking into account the same proportion of
the book value attributable to the property subject to such Transfer as shall be
equal to the proportion (the “Designated Portion”) of the Net Asset Sale
Proceeds Amount with respect to such Transfer to be applied to either a Debt
Prepayment Application with respect to such Transfer or the acquisition of
assets of at least equivalent value that are similar to the assets which were
the subject of such Transfer (a “Reinvested Transfer”) within 365 days of the
consummation of such Transfer, as specified in an Officer’s Certificate
delivered to each holder of Notes prior to, or contemporaneously with, the
consummation of such Transfer.
 
(ii) If, notwithstanding the certificate referred to in the foregoing clause
(i), the Company shall fail to apply the entire amount of the Designated Portion
as specified in such certificate within the period stated in Section 10.6(b)(i),
the computation of whether such Transfer involved a Substantial Portion of the
property of the Company and its Subsidiaries shall be recomputed, as of the date
of such Transfer, by taking into account the same proportion of the book value
attributable to the property subject to such Transfer as shall be equal to the
proportion of the Net Asset Sale Proceeds Amount actually applied to either a
Debt Prepayment Application or a Reinvested Transfer within such period.  If,
upon the recomputation provided for in the preceding sentence, such Transfer
involved a Substantial Portion of the property of the Company and the
Subsidiaries, an Event of Default shall be deemed to have existed as of the
expiration of such period.
 
(c) Certain Definitions.  The following terms have the following meanings:
 
(i) “Debt Prepayment Application” means, with respect to any Transfer of
property by the Company or any Subsidiary, the application by the Company or
such Subsidiary of cash in an amount equal to the Net Asset Sale Proceeds Amount
with respect to such Transfer to pay Senior Debt of the Company or such
Subsidiary (other than Senior Debt owing to any of the Subsidiaries or any
Affiliate and Senior Debt in respect of any revolving credit or similar facility
providing the Company or such Subsidiary with the right to obtain loans or other
extensions of credit from time to time, except to the extent that in connection
with such payment of Senior Debt the availability of credit under such credit
facility is permanently reduced by an amount not less than the amount of such
proceeds applied to the payment of such Senior Debt), provided that in the
course of making such application the Company shall offer to prepay each
outstanding Note in accordance with Section 8.2 in a principal amount that
equals the Ratable Portion for such Note.  A holder of Notes may accept or
reject such offer to prepay by causing a notice of such acceptance or rejection
to be delivered to the Company at least two Business Days prior to the
prepayment date specified by the Company in such offer.  If a holder of Notes
has not responded to such offer by a date which is at least two Business Days
prior to such specified prepayment date, such holder shall be deemed to have
accepted such offer of prepayment.  If any holder of a Note rejects such offer
of prepayment, then, for purposes of the preceding sentence only, the Company
nevertheless will be deemed to have paid Senior Debt in an amount equal to the
Ratable Portion for such Note.
 
 
34
 
 
 

--------------------------------------------------------------------------------

 
As used in this definition,
 
“Ratable Portion” means, for any Note, an amount equal to the product of
 
(A) the Net Asset Sale Proceeds Amount being so offered to be applied to the
payment of Senior Debt, multiplied by
 
(B) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate outstanding principal
amount of Senior Debt of the Company and its Subsidiaries, after eliminating all
offsetting debits and credits between the Company and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP.
 
(ii) “Disposition Value” means, at any time, with respect to any Transfer of
property,
 
(A) in the case of property that does not constitute Capital Stock of a
Subsidiary, the book value thereof, valued at the amount taken into account (or
which would be taken into account) in the consolidated balance sheet of the
Company then most recently required to have been delivered to the holders
pursuant to Section 7.1, and
 
(B) in the case of property that constitutes Capital Stock of a Subsidiary, an
amount equal to that percentage of the book value of the assets of the
Subsidiary that issued such Capital Stock as is equal to the percentage that the
book value of such Capital Stock represents of the book value of all of the
outstanding Capital Stock of such Subsidiary (assuming, in making such
calculations, that all securities convertible into such Capital Stock are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion), determined as of the date of the
balance sheet referred to in the foregoing clause (A).
 
35
 
 
 

--------------------------------------------------------------------------------

 
(iii) “Substantial Portion” means, at any time, any property subject to a
Transfer if
 
(A) the Disposition Value of such property, when added to the Disposition Value
of all other property of the Company and its Subsidiaries that shall have been
the subject of a Transfer (other than an Excluded Transfer and subject, with
respect to both such property and all such other property, to the provisions of
Section 10.6(b)) during the then current fiscal year of the Company, exceeds an
amount equal to 15% of Consolidated Total Assets as reflected (or as would be
reflected) in the consolidated balance sheet of the Company then most recently
required to have been delivered to the holders pursuant to Section 7.1, or
 
(B) the Disposition Value of such property, when added to the Disposition Value
of all other property of the Company and its Subsidiaries that shall have been
the subject of a Transfer (other than an Excluded Transfer and subject, with
respect to both such property and all such other property, to the provisions of
Section 10.6(b)) during the period beginning on the date of this Agreement and
ending on and including the date of the consummation of such Transfer, exceeds
an amount equal to 30% of Consolidated Total Assets as reflected (or as would be
reflected) in the consolidated balance sheet of the Company then most recently
required to have been delivered to the holders pursuant to Section 7.1.
 
(iv) “Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Capital Stock of any other Person, but does not
include any such transaction subject to the provisions of Section 10.5 (other
than Section 10.5(b)(ii)).
 
10.7. Most Favored Lender Status.
 
(a) If the Company agrees to any addition, amendment, waiver, deletion,
termination or other modification of any affirmative or negative covenant,
default, event of default or comparable provision (however named or designated)
set forth in the Credit Agreement then in effect (a “Credit Agreement
Modification”) which is more or less restrictive on the Company or any
Subsidiary than the provisions contained in this Agreement (including, without
limitation, those set forth on Schedule 10.7), then the Company shall, within
five (5) Business Days of such Credit Agreement Modification, provide a notice
to the holders of the Notes in respect of each such Credit Agreement
Modification.  Each of the provisions set forth on Schedule 10.7 are on the date
hereof, and immediately upon the effectiveness of a Credit Agreement
Modification the terms of such Credit Agreement Modification shall be,
automatically incorporated by reference into this Agreement (each such Credit
Agreement Modification and each of such provisions set forth on Schedule 10.7 as
so incorporated is herein referred to as an “Incorporated Provision”), mutatis
mutandis, as if set forth fully herein; provided, that at any time as a Default
or Event of Default has occurred and is continuing, no Credit Agreement
Modification which is less restrictive on the Company or any Subsidiary will be
deemed incorporated into this Agreement without the prior written consent of the
Required Holders, which written consent shall not be unreasonably withheld or
delayed.  Notwithstanding the foregoing, in no event shall an Incorporated
Provision amend or modify any provision otherwise set forth herein to make such
provision less restrictive as to the Company or any Subsidiary than the
corresponding provision set forth in the 2002 Note Agreement, as in effect on
the Closing Day.
 
 
36
 
 
 

--------------------------------------------------------------------------------

 
(b) Except as contemplated by Section 10.7(a), no Incorporated Provision shall
be modified unless such Incorporated Provision is amended or waived in
accordance with the provisions of Section 17 and then only to the extent of such
amendment or waiver.
 
(c) In connection with any Credit Agreement Modification, the Company and the
Required Holders agree within 30 days of the written request of either the
Company or the Required Holders, to enter into a formal amendment to this
Agreement, in form and substance satisfactory to the Required Holders, acting
reasonably, to document the applicable amendments to this Agreement arising from
any such Credit Agreement Modification. If any fee, supplemental or additional
interest or other consideration is given to any lender under a Credit Agreement
Modification as consideration for or as an inducement to enter into any Credit
Agreement Modification, the equivalent of such fee, supplemental or additional
interest or other consideration shall be paid to the holders of the Notes with
respect to such Credit Agreement Modification that is incorporated into this
Agreement at the same time as such fee, supplemental or additional interest or
other consideration is paid to such lender.  For the avoidance of doubt, the
amount of any payment (whether as fee or interest) to any holder of Notes then
being made shall be deemed equivalent to any similar payment under the Credit
Agreement if such payment to such holder of Notes represents the same percentage
of the then outstanding principal amount of such Notes as the percentage of all
then outstanding Debt under the Credit Agreement represented by the aggregate
amount of such similar payments under the Credit Agreement.
 
11.  
EVENTS OF DEFAULT.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, or Swap Reimbursement Amount, if any, on any Note when the same becomes
due and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or
 
(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
 
(c) the Company defaults in the performance of or compliance with any term
contained in any of Sections 10.3 through Section 10.6, inclusive, any
Incorporated Provision that amends, or is otherwise of the type set forth in
such Sections 10.3 through 10.6 or is a negative covenant or Section 7.1(d); or
 
37
 
 
 

--------------------------------------------------------------------------------

 
(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or
 
(e) any representation or warranty made in writing by or on behalf of the
Company or any Guarantor or by any officer of the Company or any Guarantor in
this Agreement or the Guaranty Agreement or in any writing furnished in
connection with the transactions contemplated hereby proves to have been false
or incorrect in any material respect on the date as of which made; or
 
(f)     (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness (other than Indebtedness under
this Agreement and the Notes) beyond any period of grace provided with respect
thereto, that individually or together with such other Indebtedness as to which
any such default exists has an aggregate outstanding principal amount of at
least $20,000,000, or
 
(ii) the Company or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness (other than
Indebtedness under this Agreement and the Notes), that individually or together
with such other Indebtedness as to which any such default exists has an
aggregate outstanding principal amount of at least $25,000,000, or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or
 
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (A) the
Company or any Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least $20,000,000, or (B) one
or more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Indebtedness; or
 
(g) the Company or any Guarantor (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
 
38
 
 
 

--------------------------------------------------------------------------------

 
(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Guarantor, a custodian,
receiver, trustee or other officer with similar powers with respect to the
Company or any Guarantor or with respect to any substantial part of the property
of the Company or any Guarantor, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any Guarantor, or any such petition shall be filed
against the Company or any Guarantor and such petition shall not be dismissed
within 60 days; or
 
(i) a final judgment or judgments for the payment of money aggregating in excess
of $25,000,000 (excluding any judgment or judgments to the extent the Company or
any applicable Subsidiary is fully insured and with respect to which the insurer
has assumed responsibility in writing) are rendered against one or more of the
Company and its Subsidiaries and which judgments are not, within 45 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 45 days after the expiration of such stay; or
 
(j)      (i) the Guaranty Agreement shall cease to be in full force and effect
or shall be declared by a court or governmental authority of competent
jurisdiction to be void, voidable or unenforceable against any Guarantor, or
 
(ii) the validity or enforceability of the Guaranty Agreement against any
Guarantor shall be contested by such Guarantor or the Company, or
 
(iii) any Guarantor or the Company shall deny that such Guarantor has any
further liability or obligation under the Guaranty Agreement; or
 
(k) If:
 
(i) any Plan shall fail to satisfy the minimum funding standards of ERISA or the
Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code,
 
(ii) a notice of intent to terminate any Plan shall have been or is reasonably
expected to be filed with the PBGC or the PBGC shall have instituted proceedings
under ERISA section 4042 to terminate or appoint a trustee to administer any
Plan or the PBGC shall have notified the Company or any ERISA Affiliate that a
Plan may become a subject of any such proceedings,
 
 
39
 
 
 

--------------------------------------------------------------------------------

 
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000,
 
(iv) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
 
(v) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
 
(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder;
 
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.
 
As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
 
12.  
REMEDIES ON DEFAULT, ETC.

 
12.1. Acceleration.
 
(a) If an Event of Default with respect to the Company described in paragraph
(g) or paragraph (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
 
(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
 
 
40
 
 
 
 

--------------------------------------------------------------------------------

 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law) and (iii) Swap
Reimbursement Amount, shall all be immediately due and payable, in each and
every case without presentment, demand, protest or further notice, all of which
are hereby waived.  The Company acknowledges, and the parties hereto agree, that
each holder of a Note has the right to maintain its investment in the Notes free
from repayment by the Company (except as herein specifically provided for) and
that the provision for payment of a Make-Whole Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.
 
12.2. Other Remedies.
 
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained in any Financing Document, or
for an injunction against a violation of any of the terms thereof, or in aid of
the exercise of any power granted thereby or by law or otherwise.
 
12.3. Rescission.
 
At any time after any Notes have been declared due and payable pursuant to
clause (b) or clause (c) of Section 12.1, the holders of not less than 66-2/3%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if (a)
the Company has paid all overdue interest on such Notes, all principal of and
Make-Whole Amount, if any, due and payable on such Notes other than by reason of
such declaration, and all interest on such overdue principal and Make-Whole
Amount, if any, and Swap Reimbursement Amount, if any, and Swap Reimbursement
Amount, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of such Notes, at the Default Rate, (b) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (c) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to such Notes.  No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
 
12.4. No Waivers or Election of Remedies, Expenses, etc.
 
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by any Financing Document upon any holder of any Note shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
 
 
41
 
 
 

--------------------------------------------------------------------------------

 
13.  
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 
13.1. Registration of Notes.
 
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such
register.  Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary.  The Company and each
Purchaser acknowledge and agree that the Notes are not “negotiable instruments”
within the meaning of §3-104 of the Uniform Commercial Code as adopted in the
State of New York.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
 
13.2. Transfer and Exchange of Notes.
 
Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note.  Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit A.  Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon.  The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes.  Notes shall not be transferred in denominations of less than
¥50,000,000, provided that if necessary to enable the registration of transfer
by a holder of its entire holding of Notes, one Note may be in a denomination of
less than ¥50,000,000.  Any transferee, by its acceptance of a Note registered
in its name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.
 
 
42
 
 
 
 

--------------------------------------------------------------------------------

 
13.3. Replacement of Notes.
 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and
 
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original purchaser or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
 
(b) in the case of mutilation, upon surrender and cancellation thereof,
 
the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.
 
14.  
PAYMENTS ON NOTES.

 
14.1. Place of Payment.
 
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, Swap
Reimbursement Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of the Company in
such jurisdiction.  The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.
 
14.2. Home Office Payment.
 
So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, Swap Reimbursement Amount, if any, and interest by
(i) the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A or (ii) such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose, without the presentation or surrender of such Note
or the making of any notation thereon, except that upon payment or prepayment in
full of any Note, such Purchaser shall promptly surrender such Note for
cancellation to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1.  Prior
to any sale or other disposition of any Note held by any Purchaser or its
nominee, such Purchaser will, at its election, either endorse thereon the amount
of principal paid thereon and the last date to which interest has been paid
thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2.  The Company will afford the benefits of this
Section 14.2 to any Qualified Institutional Buyer or Institutional Investor that
is the direct or indirect transferee of any Note purchased by any Purchaser
under this Agreement and that has made the same agreement relating to such Note
as such Purchaser has made in this Section 14.2.
 
 
43
 
 
 

--------------------------------------------------------------------------------

 
15.  
EXPENSES, ETC.

 
15.1. Transaction Expenses.
 
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of one
special counsel for all Purchasers and holders of Notes and, if reasonably
required, one local counsel in each jurisdiction where such counsel is so
required) incurred by each Purchaser or holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of the Financing Documents (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under the Financing Documents or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with the Financing Documents, or by reason of being a holder of any
Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated by the Financing Documents.  The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those retained by such Purchaser).
 
15.2. Currency Rate Indemnity.
 
(a) Except as provided in Section 8.7, each payment under this Agreement or the
Notes shall be made in Japanese Yen.  Any obligation to make payments under this
Agreement, the Guaranty Agreement or the Notes in Japanese Yen will not be
discharged or satisfied by any tender in any currency other than Japanese Yen,
except to the extent such tender results in the actual receipt (after deduction
of all reasonable fees and expenses relating to any conversion) by the party to
which payment is owed, acting in a reasonable manner and in good faith in
converting the currency so tendered into Japanese Yen, of the full amount in
Japanese Yen of all amounts due in respect of this Agreement, the Guaranty
Agreement or the Notes.  If for any reason the amount in Japanese Yen so
received falls short of the amount in Japanese Yen due in respect of this
Agreement, the Guaranty Agreement or the Notes, the Company or each Guarantor,
as the case may be, will, to the extent permitted by law, immediately pay such
additional amount in Japanese Yen as may be necessary to compensate for the
shortfall.
 
(b) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due in respect of this Agreement, the Guaranty Agreement or the
Notes in one currency into another currency, the rate of exchange used shall be
that prevailing on the date of entry of final judgment.  The obligation of the
Company or each Guarantor in respect of any such sum due from it hereunder
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than Japanese Yen (the “Agreement Currency”), be discharged only to the
extent that on the Business Day following receipt by the party to whom such
payment is owed of any sum adjudged to be so due in the Judgment Currency, such
party may in accordance with normal procedures purchase the Agreement Currency
with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally adjudged to be due in the Agreement
Currency, each of the Company and each Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such party
against such loss.
 
 
44
 
 
 
 

--------------------------------------------------------------------------------

 
15.3. Survival.
 
The obligations of the Company and each Guarantor under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of any Financing Document, and the termination of any
Financing Document.
 
16.  
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 
All representations and warranties contained in any Financing Document shall
survive the execution and delivery of this Agreement and the Notes and the
purchase or transfer by any Purchaser of any Note or portion thereof or interest
therein, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of any Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument or writing delivered by or on behalf of the Company pursuant to any
Financing Document shall be deemed representations and warranties of the Company
under this Agreement.  Subject to the preceding sentence, the Financing
Documents embody the entire agreement and understanding between each Purchaser
and the Obligors and supersede all prior agreements and understandings relating
to the subject matter hereof.
 
17.  
AMENDMENT AND WAIVER.

 
17.1. Requirements.
 
This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of any
of Sections l, 2, 3, 4, 5, 6 and 21, or any defined term (as it is used
therein), will be effective as to a Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount or Swap Reimbursement Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 11(b), 12, 14.2, 15.2, 17 and 20.
 
 
45
 
 
 
 

--------------------------------------------------------------------------------

 
17.2. Solicitation of Holders of Notes.
 
(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
(b) Payment.  The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any holder of Notes as consideration
for or as an inducement to the entering into by any holder of Notes of any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.
 
(c) Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.
 
17.3. Binding Effect, etc.
 
Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between the Company and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note.  As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.
 
17.4. Notes held by Company, etc.
 
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under any of the
Financing Documents, or have directed the taking of any action provided in any
of the Financing Documents to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
 
 
46
 
 
 

--------------------------------------------------------------------------------

 
18.  
NOTICES.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid).  Any
such notice must be sent:
 
(i) if to a Purchaser or its nominee, to such Purchaser or its nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or its nominee shall have specified to the Company in
writing,
 
(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
 
(iii) if to the Company at its address set forth at the beginning hereof to the
attention of the Chief Financial Officer, telecopier: (212) 230-5336, or at such
other address as the Company shall have specified to the holder of each Note in
writing, with a copy to the Company’s general counsel at the address provided
pursuant to this subsection (iii).
 
Notices under this Section 18 will be deemed given only when actually received.
 
19.  
REPRODUCTION OF DOCUMENTS.

 
This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed, (b)
documents received by any Purchaser on the Closing Day (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser, may be reproduced by such
Purchaser by any photographic, photostatic, microfilm, microcard, miniature
photographic or other similar process and such Purchaser may destroy any
original document so reproduced.  The Company agrees and stipulates that, to the
extent permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
 
 
47
 
 
 

--------------------------------------------------------------------------------

 
20.  
CONFIDENTIAL INFORMATION.

 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that
 
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure,
 
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf,
 
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company or any Subsidiary, or
 
(d) constitutes financial statements delivered to such Purchaser under Section
7.1 that are otherwise publicly available.
 
Such Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to:
 
(i) its directors, officers, trustees, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes),
 
(ii) its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20,
 
(iii) any other holder of any Note,
 
(iv) any Institutional Investor to which such Purchaser sells or offers to sell
such Note or any part thereof or any participation therein (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20),
 
(v) any Person from which such Purchaser offers to purchase any security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
 
48
 
 
 

--------------------------------------------------------------------------------

 
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser,
 
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio or
 
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate
 
(A) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser,
 
(B) in response to any subpoena or other legal process,
 
(C) in connection with any litigation to which such Purchaser is a party, or
 
(D) if an Event of Default has occurred and is continuing, to the extent such
Purchaser may reasonably determine such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under the Financing Documents.
 
Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement.  On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.
 
21.  
SUBSTITUTION OF PURCHASER.

 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that such Purchaser has agreed to purchase hereunder,
by written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
 
22.  
MISCELLANEOUS

 
22.1. Successors and Assigns.
 
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.
 
 
49
 
 
 
 

--------------------------------------------------------------------------------

 
22.2. Payments Due on Non-Business Days.
 
Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-Whole Amount or Swap Reimbursement Amount or
interest on any Note that is due on a date (including, without limitation, the
final maturity date of the Notes) other than a Business Day shall be made on the
next succeeding Business Day without including the additional days elapsed in
the computation of the interest payable on such next succeeding Business Day,
except in the case of a payment on the final maturity date which shall include
such additional days in such computation but shall not include the date on which
such payment is received.
 
22.3. Severability.
 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
22.4. Construction.
 
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
 
22.5. Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
 
22.6. Governing Law.
 
THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
 
[Remainder of page intentionally left blank.  Next page is signature page.]
 
                                                                                                                          
50

A/73421357.6
 
 
 

--------------------------------------------------------------------------------

 


   Very truly yours,
 


 
   TIFFANY & CO.
 


 
                               
                        By:_________________________________________
                        Name:                             
                        Title:
 
 
 
 
 
 
 
 
 
 
 


A/73421357.6
 
 
 

--------------------------------------------------------------------------------

 


The foregoing is hereby agreed to
 
as of the date thereof:
 
METROPOLITAN LIFE INSURANCE COMPANY
 
METLIFE INSURANCE COMPANY OF CONNECTICUT
 
by Metropolitan Life Insurance Company, its Investment Manager
 


 
NEW ENGLAND LIFE INSURANCE COMPANY
 
by Metropolitan Life Insurance Company, its Investment Manager
 


 


 
By:_________________________________________
Name:
Title:
 


A/73421357.6
 
 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE B
 
 
DEFINED TERMS
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“2002 Note Agreement” means that certain Note Purchase Agreement dated as of
July 18, 2002, by and among Tiffany & Co., a Delaware corporation, and the
purchasers that are parties thereto, as amended, restated or otherwise modified
from time to time.
 
“2008 Restructuring Charges” means the charges in the aggregate amount of
$121,142,107 recorded by the Company for the fiscal quarter ended January 31,
2009.
 
“Affiliate” means at any time, and with respect to any Person,
 
(a) any other Person that at such time directly or indirectly through one or
more intermediaries Controls, or is Controlled by, or is under common Control
with, such first Person; or
 
(b) (i) any Person beneficially owning or holding, directly or indirectly, 10%
or more of any class of voting or equity interests of the Company or any
Subsidiary, or (ii) any Person of which the Company and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% or more
of any class of voting or equity interests.
 
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Agreement Currency” is defined in Section 15.2(b).
 
“Agreement, this” is defined in Section 17.3.
 
“Anti-Terrorism Order” is defined in Section 5.16(b).
 
“Applicable Taxing Authority” is defined in Section 5.9.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.
 
“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
 
 
Schedule B
Page 1
 
 
 

--------------------------------------------------------------------------------

 
“Capital Stock” means any class of capital stock, share capital or similar
equity interest of a Person.
 
“Closing” is defined in Section 3.
 
“Closing Day” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” is defined in the introductory sentence of this Agreement.
 
“Confidential Information” is defined in Section 20.
 
“Consolidated” means the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.
 
“Consolidated Net Worth” means, at any time,
 
(a) the sum, without duplication, of (i) the par value (or value stated on the
books of the corporation) of the Capital Stock (but excluding treasury stock and
Capital Stock subscribed and unissued, and any Preferred Stock that is
mandatorily redeemable on or prior to the final maturity of the Notes) of the
Company and its Subsidiaries, plus (ii) the amount of the paid-in capital and
retained earnings of the Company and its Subsidiaries, in each case as such
amounts (excluding the effect of all foreign currency translation adjustments)
would be shown on a consolidated balance sheet of the Company and its
Subsidiaries as of such time prepared in accordance with GAAP, minus
 
(b) to the extent included in clause (a), all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries.
 
“Consolidated Total Assets” means, at any time, the total assets of the Company
and its Subsidiaries which would be shown as assets on a consolidated balance
sheet of the Company and its Subsidiaries as of such time prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.
 
“Consolidated Total Capitalization” means, at any time, the sum of (a)
Consolidated Total Debt at such time plus (b) Consolidated Net Worth at such
time.
 
“Consolidated Total Debt” means, as of any date of determination, the total of
all Debt of the Company and its Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.
 
 
Schedule B
Page 2
 
 
 

--------------------------------------------------------------------------------

 
“Credit Agreement” means that certain Credit Agreement, dated as of July 31,
2009, by and among the Company, certain Subsidiaries of the Company, the banks
that are parties thereto, and The Bank of New York Mellon, as administrative
agent, as amended or renewed from time to time, and each successor loan or
credit agreement constituting the Company’s primary bank credit facility, with
the same or different group of lenders and agents, in each case as may be
amended from time to time.
 
“Debt” means, with respect to any Person, without duplication,
 
(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;
 
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);
 
(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;
 
(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and
 
(e) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (d) hereof.
 
Without limitation of the foregoing, Debt of any Person shall include all
obligations of such Person of the character described in clauses (a) through (e)
to the extent such Person or its property remains legally liable in respect
thereof notwithstanding that any such obligation is deemed to be extinguished
under GAAP.
 
“Debt Prepayment Application” is defined in Section 10.6(c)(i).
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means that rate of interest that is the greater of (a) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (b) 2.0% over the rate of interest publicly announced from time to
time by JPMorgan Chase Bank (or its successor) at its headquarters as its “base”
or “prime” rate.
 
“Designated Portion” is defined in Section 10.6(b)(i).
 
“Disclosure Documents” are defined in Section 5.3.
 
 
 
Schedule B
Page 3
 
 
 

--------------------------------------------------------------------------------

 
“Disposition Value” is defined in Section 10.6(c)(ii).
 
“EBIT” means, for any period, the net income of the Company and its Subsidiaries
on a Consolidated basis for such period plus each of the following with respect
to the Company and its Subsidiaries on a Consolidated basis to the extent
utilized in determining such net income:  (a) Interest Expense and (b) provision
for taxes.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Excluded Transfer” is defined in Section 10.6(a)(ii).
 
“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell, respectively).
 
“Financing Documents” means, collectively, this Agreement, the Notes and the
Guaranty Agreement.
 
“Fixed Charge Coverage Ratio” means, at any time in respect to any Debt with
respect to which the Company or any Subsidiary is becoming liable, the ratio of
(a) (i) EBIT in respect of the period comprised of the four consecutive fiscal
quarters ended immediately prior to such time in respect of which financial
statements have been delivered pursuant to Sections 7.1(a) or 7.1(b) plus (ii)
Rent Expense for such period, plus (iii), if such period includes the fiscal
quarter ended January 31, 2009, the 2008 Restructuring Charges (provided that
this clause (iii) shall be applicable solely for determining compliance with
Section 10.3(a)(iii) and shall not be applicable for any other purpose), to (b)
(i) Rent Expense for such period plus (ii) Interest Expense for such period
(assuming that the entire principal amount of such Debt was incurred on the
first day of such period and remained outstanding at all times during such
period and such Debt accrued interest at the rate as would have been accrued on
such Debt during such period).
 
 
Schedule B
Page 4
 
 
 

--------------------------------------------------------------------------------

 
“Foreign Pension Plan” means any plan, fund or other similar program
 
(a) established or maintained outside of the United States of America by any one
or more of the Company or any of its Subsidiaries primarily for the benefit of
the employees (substantially all of whom are aliens not residing in the United
States of America) of the Company or its Subsidiaries which plan, fund or other
similar program provides for retirement income for such employees or results in
a deferral of income for such employees in contemplation of retirement, and
 
(b) not otherwise subject to ERISA.
 
“Forms” is defined in Section 14.3.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
(a) the government of
 
(i)  
the United States of America or any state or other political subdivision
thereof, or

 
(ii)  
any jurisdiction in which the Company or any Subsidiary conducts all or any part
of its business, or that asserts jurisdiction over any properties of the Company
or any Subsidiary, or

 
(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Guarantors” means each of Tiffany and Company, a New York corporation, Tiffany
& Co. International, a Delaware corporation, Tiffany & Co. Japan Inc., a
Delaware corporation, and each other Subsidiary of the Company which delivers a
Guaranty or joinder agreement to the Guaranty Agreement, together with the
respective successors and assigns of each of the foregoing entities, and
“Guarantor” means any one of such Persons.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including, without limitation, obligations
incurred through an agreement, contingent or otherwise, by such Person:
 
 
 
Schedule B
Page 5
 
 
 

--------------------------------------------------------------------------------

 
(a) to purchase such indebtedness or obligation or any property constituting
security therefor;
 
(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
 
(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or
 
(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
 
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
 
“Guaranty Agreement” is defined in Section 4.6.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.
 
“Incorporated Provision” is defined in Section 10.7(a).
 
 
 
Schedule B
Page 6
 
 
 

--------------------------------------------------------------------------------

 
“Indebtedness” means, with respect to any Person, without duplication,
 
(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;
 
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
 
(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;
 
(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
 
(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);
 
(f) Swaps of such Person; and
 
(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.
 
Without limitation of the foregoing, Indebtedness of any Person shall include
all obligations of such Person of the character described in clauses (a) through
(g) to the extent such Person or its property remains legally liable in respect
thereof notwithstanding that any such obligation is deemed to be extinguished
under GAAP.
 
“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.
 
“Interest Expense” means, for any period, the interest expense of the Company
and its Subsidiaries on a Consolidated basis in respect of such period.
 
“Judgment Currency” is defined in Section 15.2(b).
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
 
Schedule B
Page 7
 
 
 

--------------------------------------------------------------------------------

 
 
“Make-Whole Amount” is defined in Section 8.6.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Company and its
Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Obligors to
perform their obligations under the Financing Documents, or (c) the validity or
enforceability of any of the Financing Documents.
 
“MetLife” is defined in the introductory sentence of this Agreement.
 
“MetLife Affiliate” means (a) any corporation or other entity controlling,
controlled by, or under common control with, MetLife and (b) any managed account
or investment fund which is managed by MetLife or a MetLife Affiliate described
in clause (a) of this definition.  For purposes of this definition the terms
“control”, “controlling” and “controlled” shall mean the ownership, directly or
through subsidiaries, of a majority of a corporation’s or other Person’s Voting
Stock or equivalent voting securities or interests.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“Net Asset Sale Proceeds Amount” means, with respect to any Transfer of any
property by any Person, an amount equal to the difference of
 
(a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus
 
(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.
 
“Notes” is defined in Section 1.
 
“Obligors” means the Company and each Guarantor, and “Obligor” means any one of
such Persons.
 
“Officer’s Certificate” means a certificate of the Company executed on its
behalf by a Senior Financial Officer or any other officer of the Company whose
responsibilities extend to the subject matter of such certificate.
 
 
Schedule B
Page 8
 
 
 

--------------------------------------------------------------------------------

 
“On-Going Business” means a distinct operating business, whether operated as a
division of a larger business operation or operated independently, which,
regardless of the form of legal entity, owns and operates the assets and has the
liabilities of such business.
 
“Ordinary Course Transfer” is defined in Section 10.6(a)(i).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.
 
“Preferred Stock” means any class of Capital Stock of a Person that is preferred
over any other class of Capital Stock of such Person as to the payment of
dividends or other equity distributions or the payment of any amount upon
liquidation or dissolution of such Person.
 
“Priority Debt” means, at any time, without duplication, the sum of
 
(a) all then outstanding Debt of the Company or any Guarantor secured by any
Lien on any property of the Company or any Subsidiary, other than any such Debt
secured by Liens permitted by any one or more of clauses (a) through (f),
inclusive, of Section 10.4, plus
 
(b) all then outstanding Debt of Subsidiaries (other than Debt of any
Guarantor);
 
provided that Priority Debt shall not include (x) demand Debt of any Subsidiary
owing solely to the Company or another Subsidiary, (y) Debt of any Subsidiary
under any Guaranty by a Subsidiary which is a party to the Guaranty Agreement of
the Debt of the Company or any other Subsidiary or (z) Debt of any Subsidiary
under any of the agreements listed in Schedule 10.3.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“PTE” is defined in Section 6.2(a).
 
“Purchasers” means each of the Purchasers identified on Schedule A as purchasers
of the Notes.
 
 
Schedule B
Page 9
 
 
 

--------------------------------------------------------------------------------

 
“QPAM Exemption” is defined in Section 6.2(d).
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
 
“Reinvested Transfer” is defined in Section 10.6(b)(i).
 
“Rent Expense” means, for any period, the rent expense of the Company and its
Subsidiaries under all operating leases on a Consolidated basis in respect of
such period.
 
“Required Holders” means, at any time, the holder or holders of at least 66-2/3%
in principal amount of the Notes at the time outstanding (exclusive of Notes
then owned by the Company, any Subsidiary or any of their respective
Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Senior Debt” means the Notes and any Debt of the Company or its Subsidiaries
that by its terms is not in any manner subordinated in right of payment to any
other unsecured Debt of the Company or any Subsidiary.
 
“Senior Financial Officer” means the chief financial officer, senior vice
president-finance, principal accounting officer or treasurer of the Company.
 
“Source” is defined in Section 6.2.
 
“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company, association or other business entity in which such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries owns sufficient equity or voting interests to enable it or them (as
a group) ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such entity, and any
partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries (unless such partnership or
joint venture can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries).  Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.
 
“Substantial Portion” is defined in Section 10.6(c)(iii).
 
“Successor Corporation” is defined in Section 10.5(c)(i).
 
“Swap Reimbursement Amount” is defined in Section 8.7.
 
 
Schedule B
Page 10
 
 
 

--------------------------------------------------------------------------------

 
“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency.  For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.
 
“Taxes” are defined in Section 5.9(b).
 
“Transfer” is defined in Section 10.6(c)(iv).
 
“Voting Stock” means, with respect to any corporation, any shares of stock of
such corporation whose holders are entitled under ordinary circumstances to vote
for the election of directors of such corporation (irrespective of whether at
the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).
 
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which (a) 100%
of the Capital Stock of such Subsidiary is beneficially owned by any one or more
of the Company and the Company’s other Wholly-Owned Subsidiaries at such time
and (b) all of the legal title to such Capital Stock (other than Capital Stock
held by third parties as may be required under the laws of any jurisdiction
where such Subsidiary is organized or conducts business) is held by one or more
of the Company and the Company’s other Wholly-Owned Subsidiaries at such time.
 
 
 
 
 
 
 
Schedule B
Page 11




 
 
A/73421357.6
 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE 5.15
 
 
EXISTING INDEBTEDNESS AND LIENS
 
 
Excludes intercompany debt, which is consolidated in accordance with GAAP and
does not include any amounts owed to third parties.
 
1.  
Indebtedness under the Credit Agreement of up to $400,000,000, which may be
incurred by the Company, and those of its direct and indirect subsidiaries that
are or become parties thereto (unsecured; $27,111,298 outstanding).

 
2.  
Guarantees provided by each of the Guarantors of the indebtedness described in
Item 1 above (unsecured).

 
3.  
$40,000,000 7.05% Series B Senior Notes due 2010 issued by the Company to
certain purchasers thereof (unsecured; $40,000,000 outstanding).

 
4.  
Guarantees provided by each of the Guarantors of the indebtedness described in
Item 3 above (unsecured).

 
5.  
$60,000,000 6.56% Series D Senior Notes due 2012 issued by the Company to
certain purchasers thereof (unsecured; $60,000,000 outstanding).

 
6.  
Guarantees provided by each of the Guarantors of the indebtedness described in
Item 5 above (unsecured).

 
7.  
$100,000,000 9.05% Series A Senior Notes due 2015 issued by the Company to
certain purchasers thereof (unsecured; $100,000,000 outstanding).

 
8.  
Guarantees provided by each of the Guarantors of the indebtedness described in
Item 7 above (unsecured).

 
9.  
$125,000,000 10% Series A Senior Notes due 2017 issued by the Company to certain
purchasers thereof (unsecured; $125,000,000 outstanding).

 
10.  
Guarantees provided by each of the Guarantors of the indebtedness described in
Item 9 above (unsecured).

 
11.  
$125,000,000 10% Series B Senior Notes due 2019 issued by the Company to certain
purchasers thereof (unsecured; $125,000,000 outstanding).

 
12.  
Guarantees provided by each of the Guarantors of the indebtedness described in
Item 11 above (unsecured).

 
13.  
¥5,000,000,000 4.50% Loan due 2011 from American Family Life Assurance Company
of Columbus, Japan Branch (unsecured; ¥5,000,000,000 outstanding).

 
 
Schedule 5.15
Page 1
 
 
 

--------------------------------------------------------------------------------

 
14.  
Guaranty provided by the Company of the indebtedness described in Item 13 above
(unsecured).

 
15.  
$1,000,000 uncommitted line of credit provided to Tiffany-Brasil Ltda. by Banco
ABN AMRO Real S.A. (unsecured; Zero outstanding).

 
16.  
Guaranty provided by the Company of the indebtedness described in Item 15 above
(unsecured).

 
17.  
$1,000,000 uncommitted line of credit provided to Tiffany-Importacao e Commercio
de Joias Ltda. by Banco ABN AMRO Real S.A. (unsecured; Zero outstanding).

 
18.  
Guaranty provided by the Company of the indebtedness described in Item 17 above
(unsecured).

 
19.  
Forward exchange yen contracts, including those arising under that certain
Foreign Exchange and Options Master Agreement dated as of March 28, 1997, by and
between The Bank of New York and Tiffany and Company (“FEOMA-1”) (unsecured) and
that certain Foreign Exchange and Option Master Agreement dated as of March 28,
1997, by and between The Bank of New York and Tiffany & Co. International
(“FEOMA-2”) (unsecured; Zero outstanding).

 
20.  
Other foreign exchange transactions under the Company’s Foreign Currency Hedging
Program and commodity hedges (unsecured; Zero outstanding).

 
20.  
Guaranty provided by Tiffany & Co. International of the indebtedness arising
under FEOMA-1 (unsecured).

 
21.  
Guaranty provided by Tiffany and Company of the indebtedness arising under
FEOMA-2 (unsecured).

 
22.  
Master Swap Agreement dated as of July 18, 2002 and the Schedule to the Master
Agreement dated as of July 18, 2002 between Tiffany & Co. and Lehman Brothers
Special Financing Inc.

 
23.  
Guaranty provided by Tiffany & Co. International of the indebtedness arising
from item 22 above.

 
24.  
Guaranty provided by Tiffany & Co. Japan Inc. of the indebtedness arising from
item 22 above.

 
25.  
Guaranty provided by Tiffany and Company of the indebtedness arising from item
22 above.

 
26.  
$60,000,000 Interest Rate Swap between Lehman Brothers Special Financing Inc.
and Tiffany & Co. beginning July 18, 2002 and terminating July 19, 2012.

 
 
Schedule 5.15
Page 2
 
 
 

--------------------------------------------------------------------------------

 
27.  
USD Equivalent $10,000,000 USD/RMB Credit Line provided to Tiffany & Co.
(Shanghai) Commercial Company Limited by Mizuho Corporate Bank (China) Ltd.
(unsecured; USD equivalent $9,600,000 outstanding).

 
28.  
Guaranty provided by the Company of the indebtedness described in Item 27 above
(unsecured).

 
29.  
ZAR 10,000,000 Overdraft Line provided to Rand Precision Cut Diamonds (PTY) by
Nedbank Limited (unsecured; ZAR Zero outstanding).

 
30.  
€600,000 Guarantee Credit Facility provided to Tiffany and Company by Dresdner
Bank AG (unsecured; Euro 600,000 outstanding).

 
31.  
Various letters of credit issued to Subsidiaries of the Company ($19,266,840
aggregate outstanding).

 
32.  
USD Equivalent $10,000,000 USD/RMB Credit Line provided to Tiffany & Co.
(Shanghai) Commercial Company Limited by Standard Chartered Bank (China) Ltd.
Shanghai Branch (unsecured; USD equivalent $2,213,670 outstanding).

 
33.  
Guaranty provide by the Company of the indebtedness described in Item 32 above
(unsecured).

 
34.  
USD Equivalent $5,000,000 USD/RMB Credit Line provided to Tiffany & Co.
(Shanghai) Commercial Company Limited by Bank of America N.A. Shanghai Branch
(unsecured; USD equivalent $5,000,000 outstanding).

 
35.  
Guaranty provide by the Company of the indebtedness described in Item 34 above
(unsecured).

 
36.  
USD Equivalent $1,000,000 USD/RMB Credit Line provided to Laurelton Diamonds
(Xi’an) Limited by Standard Chartered Bank (China) Ltd. Shanghai Branch
(unsecured; USD equivalent $295,156 outstanding).

 
37.  
Guaranty provide by the Company of the indebtedness described in Item 36 above
(unsecured).

 
38.  
$60,000,000 Interest Rate Swap between Tiffany & Co. and Mizuho Corporate Bank,
Ltd., U.S. Bank, National Association, and Wachovia Bank, National Association
beginning July 21, 2019 and terminating July 19, 2012.

 
39.  
Master Swap Agreement dated as of October 7, 2008 and the Schedule to the Master
Agreement dated as of October 7, 2008 between Tiffany & Co. and Mizuho Corporate
Bank, Ltd.

 
40.  
Master Swap Agreement dated as of July 29, 2009 and the Schedule to the Master
Agreement dated as of July 29, 2009 between Tiffany & Co. and U.S. Bank,
National Association.

 
 
Schedule 5.15
Page 3
 
 
 

--------------------------------------------------------------------------------

 
41.  
Master Swap Agreement dated as of July 21, 2009 and the Schedule to the Master
Agreement dated as of July 21, 2009 between Tiffany & Co. and Wachovia Bank,
National Association.

 
 
*Stated principal amounts outstanding are as of July 31, 2010 unless stated
otherwise.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 5.15
Page 4



 
 

--------------------------------------------------------------------------------

 





 
SCHEDULE 10.7
 
INCORPORATED PROVISIONS
 
(a) Until a Credit Modification shall have occurred in respect of such term, the
following new term shall be added to Schedule B of this Agreement in proper
alphabetical order:
 
“Consolidated Adjusted Net Worth” means, as of any date, (a) total stockholders’
equity of the Company and its Subsidiaries on a Consolidated basis on such date
as determined in accordance with GAAP, plus (if negative) and minus (if
positive) (b) accumulated other comprehensive loss (gain), net of tax, plus (c)
the cumulative amount for the period commencing on February 1, 2009 and ending
on such date (or, if such date is not a fiscal quarter end date, the immediately
preceding fiscal quarter end date) of non-recurring non-cash charges and
expenses added back to Adjusted EBIT, net of taxes (other than 2008
Restructuring Charges), minus (d) the difference (if positive) between non-cash
gains and non-cash losses for the period commencing on February 1, 2009 and
ending on such date (or, if such date is not a fiscal quarter end date, the
immediately preceding fiscal quarter end date).
 
(b) Until a Credit Modification shall have occurred in respect of such term, the
following new term shall be added to Schedule B of this Agreement in proper
alphabetical order:
 
“Adjusted EBIT” means, for any four fiscal quarter period of the Company (the
“calculation period”), (a) the net earnings of the Company and its Subsidiaries
on a Consolidated basis for such calculation period as determined in accordance
with GAAP, plus (b) to the extent deducted in the calculation of such net
earnings for such calculation period, the sum, without duplication, of the
following: (i) Interest Expense and financing costs, (ii) provision for income
taxes, (iii) commencing with the calculation period that includes the fiscal
quarter of the Company ending January 31, 2010, non-recurring non-cash charges
and expenses in an aggregate amount not exceeding $100,000,000 (provided that,
in determining the amount of non-recurring non-cash charges and expenses for any
fiscal year, the amount thereof for such fiscal year shall be limited to an
amount not exceeding $100,000,000), and (iv) if such calculation period includes
the fiscal quarter of the Company ending January 31, 2009, the 2008
Restructuring Charges, minus (c) to the extent included in the calculation of
such net earnings for such calculation period, non-recurring non-cash gains.
 
(c) Until a Credit Modification shall have occurred in respect thereof, the
following definition shall be substituted for the definition of “Priority Debt”
in Schedule B of this Agreement:
 
“Priority Debt” means, at any time, without duplication, the sum of
 
(a) all then outstanding Debt of the Company or any Guarantor secured by any
Lien on any property of the Company or any Subsidiary, other than any such Debt
secured by Liens permitted by any one or more of clauses (a) through (f), (h) or
(i), inclusive, of Section 10.4, plus
 
Schedule 10.7 - 1
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) all then outstanding Debt of Subsidiaries (other than Debt of any Guarantor
or Consignment/Leasing Indebtedness up to an aggregate outstanding amount for
the Company and the Subsidiaries on a Consolidated basis not exceeding at any
time $10,000,000);
 
provided that Priority Debt shall not include (x) demand Debt of any Subsidiary
owing solely to the Company or another Subsidiary, (y) Debt of any Subsidiary
under any Guaranty by a Subsidiary which is a party to the Guaranty Agreement of
the Debt of the Company or any other Subsidiary or (z) Debt of any Subsidiary
under any of the agreements listed in Schedule 10.3.
 
(d) Until a Credit Modification shall have occurred in respect of such term, the
following new term shall be added to Schedule B of this Agreement in proper
alphabetical order::
 
“Adjusted Debt” means, as of any date, the sum of (i) all Adjusted Indebtedness
of the Company and its Subsidiaries on a Consolidated basis on such date and
(ii) (x) Rent Expense for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or 7.1(b) multiplied
by six (6).
 
(e) Until a Credit Modification shall have occurred in respect of such term, the
following new term shall be added to Schedule B of this Agreement in proper
alphabetical order:
 
“Adjusted Indebtedness” means, as to any Person, at a particular time, all items
of such Person which constitute, without duplication, (a) indebtedness for
borrowed money or the deferred purchase price of Property (other than trade
payables and accrued expenses incurred in the ordinary course of business), (b)
indebtedness evidenced by notes, bonds, debentures or similar instruments, (c)
obligations with respect to any conditional sale or other title retention
agreement, (d) indebtedness arising under acceptance facilities and the amount
available to be drawn under all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder to the extent such
Person shall not have reimbursed the issuer in respect of the issuer’s payment
of such drafts, (e) liabilities secured by any Lien on any Property owned by
such Person even though such Person shall not have assumed or otherwise become
liable for the payment thereof (other than carriers’, warehousemen’s,
mechanics’, repairmen’s or other like nonconsensual Liens arising in the
ordinary course of business), (f) that portion of any obligation of such Person,
as lessee, which in accordance with GAAP is required to be capitalized on the
balance sheet of such Person, and (g) Guaranties of such Person of Adjusted
Indebtedness of others.
 
(f) Until a Credit Modification shall have occurred in respect of such term, the
following new term shall be added to Schedule B of this Agreement in proper
alphabetical order:
 
“Leverage Ratio” means, as of any date, the ratio of (i) Adjusted Debt on such
date to (ii) EBITDAR for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or 7.1(b).
 
 
Schedule 10.7 - 2
 
 
 

--------------------------------------------------------------------------------

 
(g) Until a Credit Modification shall have occurred in respect of such term, the
following new term shall be added to Schedule B of this Agreement in proper
alphabetical order:
 
“Consignment/Leasing Indebtedness” means Indebtedness incurred in the ordinary
course of business of the Company or any Subsidiary to any Person resulting from
the supplying by such Person to the Company or such Subsidiary with precious
metals, precious gems or jewelry on a consignment or leased basis, which
Indebtedness, if secured, is secured by a Lien only on such property.
 
(h) Until a Credit Modification shall have occurred in respect of such term, the
following new term shall be added to Schedule B of this Agreement in proper
alphabetical order:
 
“EBITDAR” means, for any four fiscal quarter period of the Company (the
“calculation period”), (a) the net earnings of the Company and its Subsidiaries
on a Consolidated basis for such calculation period as determined in accordance
with GAAP, plus (b) to the extent deducted in the calculation of such net
earnings for such calculation period, the sum, without duplication, of the
following: (i) Interest Expense and financing costs, (ii) provision for income
taxes, (iii) depreciation, (iv) amortization, (v) Rent Expense, (vi) commencing
with the calculation period that includes the fiscal quarter of the Company
ending January 31, 2010, non-recurring non-cash charges and expenses in an
aggregate amount not exceeding $100,000,000 (provided that, in determining the
amount of nonrecurring non-cash charges and expenses for any fiscal year, the
amount thereof for such fiscal year shall be limited to an amount not exceeding
$100,000,000), and (vii) if such calculation period includes the fiscal quarter
of the Company ending January 31, 2009, the 2008 Restructuring Charges, minus
(c) to the extent included in the calculation of such net earnings for such
calculation period, non-recurring non-cash gains.
 
(i) Until a Credit Modification shall have occurred in respect of such term, the
following new term shall be added to Schedule B of this Agreement in proper
alphabetical order:
 
“Adjusted Fixed Charge Coverage Ratio” means, as of any date, the ratio of
(a)(i) Adjusted EBIT for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or 7.1(b) plus (ii)
Rent Expense for such period to (b)(i) Rent Expense for such period plus (ii)
Interest Expense for such period.
 
(j) Until a Credit Modification shall have occurred in respect thereof, the
following new Section 9.7 shall be added to this Agreement in the appropriate
numerical order:
 
 
Schedule 10.7 - 3
 
 
 

--------------------------------------------------------------------------------

 
9.7           Leverage Ratio.
 
At all times the Company will maintain a Leverage Ratio of not greater than:
 
Period
Leverage Ratio
From and including July 31, 2009, to, but excluding, January 31, 2011
3.25:1.00
From and including January 31, 2011, and all times thereafter
3.00:1.00

 
(k) Until a Credit Modification shall have occurred in respect thereof, the
following new Section 9.8 shall be added to this Agreement in the appropriate
numerical order:
 
9.8           Consolidated Adjusted Net Worth.
 
At all times the Company will maintain a Consolidated Adjusted Net Worth of not
less than:
 
Period
Consolidated Adjusted
Net Worth
From and including July 31, 2009, to, but excluding, January 31, 2011
$1,400,000,000
From and including January 31, 2011, and all times thereafter
$1,500,000,000

 
(l) Until a Credit Modification shall have occurred in respect thereof, the
following new Section 9.9 shall be added to this Agreement in the appropriate
numerical order:
 
9.9           Adjusted Fixed Charge Coverage Ratio.
 
At all times the Company will maintain an Adjusted Fixed Charge Coverage Ratio
of not less than:
 
Period
Adjusted Fixed Charge
Coverage Ratio
From and including July 31, 2009, to, but excluding, January 31, 2011
2.00 : 1.00
From and including January 31, 2011, and all times thereafter
2.25 : 1.00

 


Schedule 10.7 - 4
 
 
 

--------------------------------------------------------------------------------

 
(m) Until a Credit Modification shall have occurred in respect thereof, the
following new Sections 10.4(i) and 10.4(j) shall be substituted for Section
10.4(i) of this Agreement in the appropriate numerical order:
 
(i)           Consignment/Leasing Indebtedness Liens -- Liens securing precious
metals, precious gems or jewelry consigned or leased to the Company or any
Subsidiary securing Consignment/Leasing Indebtedness up to an aggregate
outstanding amount for the Company and the Subsidiaries on a Consolidated basis
not exceeding at any time $10,000,000; and
 
(j)           Other Liens -- Liens securing Adjusted Debt of any Subsidiary and
not otherwise permitted by clauses (a) through (i) inclusive, of this Section
10.4 (other than Liens securing Debt under the Credit Agreement), but only to
the extent that the aggregate principal amount of Debt outstanding secured by
such Liens does not exceed 10% of Consolidated Adjusted Net Worth; provided that
(i) such Debt is permitted to be incurred under Section 10.3(b) and (ii) to the
extent such Liens secure Debt in an aggregate amount in excess of 5% of
Consolidated Adjusted Net Worth, the Liens securing the amount of such Debt in
excess of 5% of Consolidated Adjusted Net Worth (but not the Liens securing the
Debt of 5% or less of Consolidated Adjusted Net Worth) shall also equally and
ratably secure the Notes.
 
(n) Until a Credit Modification shall have occurred in respect thereof, Section
11(f)(ii) of this Agreement is amended to delete “$25,000,000” and replace it
with “$20,000,000.”


 
Schedule 10.7 - 5
 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
[FORM OF NOTE]
 
TIFFANY & CO.
 
1.72%SENIOR NOTE DUE SEPTEMBER 1, 2016
 
No. R-[__]                                       [DATE]
 
¥ [________]                                                PPN: 886547 D*6
 
FOR VALUE RECEIVED, the undersigned, TIFFANY & CO. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [________________], or registered assigns,
the principal sum of [______________] YEN (¥[_________]) on September 1, 2016,
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 1.72% per annum from the date
hereof, payable semi annually on the 1st day of March and September in each
year, commencing with the March or September next succeeding the date hereof,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount and Swap Reimbursement Amount (as each of such
terms are defined in the Note Agreement referred to below), payable quarterly as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 3.72% or (ii) 2.0%
over the rate of interest publicly announced from time to time by JPMorgan Chase
Bank (or its successor) at its headquarters as its “base” or “prime” rate.
 
Payments of principal of, interest on and any Make-Whole Amount and Swap
Reimbursement Amount with respect to this Note are to be made in Japanese
Yen  (or, as specified in Section 8.6 and Section 8.7 of the Note Agreement, in
U.S. Dollars) at the address shown in the register maintained by the Company for
such purpose or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Agreement
referred to below.
 
This Note is one of a series of the 1.72%Senior Notes due September 1, 2016
(herein called the “Notes”) of the Company in the aggregate principal amount
of ¥10,000,000,000 issued pursuant to that certain Note Purchase Agreement,
dated as of September 1, 2010, (as from time to time amended, the “Note
Agreement”), between the Company and the respective purchasers named
therein.  Each holder of this Note will be deemed, by its acceptance hereof, (i)
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Agreement and (ii) to have made the representation set forth in Section 6.2
of the Note Agreement.  Capitalized terms used herein, unless otherwise
specified herein, shall have the respective meanings specified in the Note
Agreement.
 
 
Exhibit A
Page 1
 
 
 

--------------------------------------------------------------------------------

 
 
This Note is a registered Note and, as provided in the Note Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.  This Note is not a
“negotiable instrument” within the meaning of §3-104 of the Uniform Commercial
Code as adopted in the State of New York.
 
This Note and the holder hereof are entitled, equally and ratably with the
holders of all other Notes, to the benefits provided by the Guaranty Agreement,
as to which reference is hereby made for the statement thereof.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Agreement, but not
otherwise.
 
If an Event of Default, as defined in the Note Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount and Swap Reimbursement Amount) and with the effect provided in the Note
Agreement.
 
THIS NOTE AND THE NOTE AGREEMENT ARE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF
THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.
 
TIFFANY & CO.
 
 
                               
By:_________________________________________
 
Name:
                             
Title:
 
 
 
 
 
 
Exhibit A
Page 2
 

 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT 4.6
 
 
FORM OF GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT, dated as of September 1, 2010 (as amended or restated
from time to time, this “Guaranty”), by Tiffany and Company, a New York
corporation, Tiffany & Co. International, a Delaware corporation and Tiffany &
Co. Japan Inc., a Delaware corporation (together with their respective
successors and assigns, the “Guarantors”) is in favor of each of the Noteholders
(as such term is hereinafter defined).
 
1.  
PRELIMINARY STATEMENT

 
(a) Tiffany & Co., a Delaware corporation (together with its successors and
assigns, the “Company”), has authorized the issuance of its (i) 1.72% Senior
Notes due September 1, 2016 in the aggregate principal amount of Ten Billion Yen
(¥10,000,000,000) (the “Notes”), pursuant to a Note Purchase Agreement, of even
date herewith (as may be amended or restated from time to time, the “Note
Purchase Agreement”), between the Company and the respective purchasers listed
on Schedule A attached thereto (the “Purchasers”).
 
(b) In order to induce the Purchasers to purchase the Notes from the Company,
the Company has agreed that it will cause each Guarantor to guaranty
unconditionally all of the obligations of the Company to pay principal of and
interest and Make-Whole Amount and Swap Reimbursement Amount on the Notes and
all other amounts payable by the Company under the terms of the Notes and the
Note Purchase Agreement pursuant to the terms and provisions hereof.
 
(c) Each Guarantor and the Company are operated as part of one combined business
group and are directly dependent upon each other for and in connection with
their respective business activities and their respective financial resources.
Each Guarantor will receive direct and indirect economic, financial and other
benefits from the indebtedness incurred under the Note Purchase Agreement and
the Notes by the Company, and under this Guaranty by each Guarantor, and the
incurrence of such indebtedness is in the best interests of each Guarantor. The
Company and each Guarantor have induced the Purchasers to purchase the Notes
based on the consolidated financial condition of each Guarantor and the Company.
 
(d) All acts and proceedings required by law and by the certificate of
incorporation and bylaws of each Guarantor necessary to constitute this Guaranty
a valid and binding agreement for the uses and purposes set forth herein in
accordance with its terms have been done and taken, and the execution and
delivery hereof has been in all respects duly authorized.
 
2.  
GUARANTY AND OTHER RIGHTS AND UNDERTAKINGS

 
2.1. Guarantied Obligations.
 
Each Guarantor, in consideration of the execution and delivery of the Note
Purchase Agreement, the purchase of the Notes by the Purchasers and other
consideration, hereby
 
 
Exhibit 4.6
Page 1
 
 
 

--------------------------------------------------------------------------------

 
irrevocably, unconditionally, absolutely, jointly and severally guarantees, on a
continuing basis, to each holder of Notes (each such holder being referred to
herein as a “Noteholder” and, collectively, as the “Noteholders”), whether such
Note has been issued, is being issued on the date hereof or is hereafter issued
in compliance with the provisions of the Note Purchase Agreement, as and for
each Guarantor’s own debt, until final and indefeasible payment has been made in
cash
 
(a) the due and punctual payment of the principal of and accrued and unpaid
interest (including, without limitation, interest which otherwise may cease to
accrue by operation of any insolvency law, rule, regulation or interpretation
thereof) and Make-Whole Amount, if any, and Swap Reimbursement Amount, if any,
and any other fees and expenses, on the Notes at any time outstanding and the
due and punctual payment of all other amounts payable, and all other
indebtedness owing, by the Company to the Noteholders under the Note Purchase
Agreement and the Notes, in each case when and as the same shall become due and
payable, whether at maturity, pursuant to optional prepayment, by acceleration
or otherwise, all in accordance with the terms and provisions hereof and
thereof, including, without limitation, overdue interest, indemnification
payments and all reasonable costs and expenses incurred by the Noteholders in
connection with enforcing any obligations of the Company under the Note Purchase
Agreement and the Notes; it being the intent of each Guarantor that the guaranty
set forth herein shall be a continuing guaranty of payment and not a guaranty of
collection; and
 
(b) the prompt and complete payment, on demand, of any and all reasonable costs
and expenses incurred by the Noteholders in connection with enforcing the
obligations of such Guarantor hereunder, including, without limitation, the
reasonable fees and disbursements of the Noteholders’ special counsel.
 
All of the obligations set forth in clauses (a) and (b) of this Section 2.1 are
referred to herein as the “Guarantied Obligations” and the guaranty thereof
contained herein is referred to herein as the “Unconditional Guaranty.” The
Unconditional Guaranty is a primary, original and immediate obligation of each
Guarantor and is an absolute, unconditional, continuing and irrevocable guaranty
of payment and performance and shall remain in full force and effect until the
full, final and indefeasible payment in cash of the Guarantied Obligations.
 
2.2. Performance Under the Note Purchase Agreement.
 
In the event the Company fails to pay, perform. keep, observe, or fulfill any
Guarantied Obligation specified in clause (a) of Section 2.1 in the manner
provided in the Notes or in the Note Purchase Agreement, each Guarantor shall
cause forthwith to be paid the moneys in respect of which such failure has
occurred in accordance with the terms and provisions of the Note Purchase
Agreement and the Notes. In furtherance of the foregoing, if an Event of Default
shall exist, the Guarantied Obligations shall, in the manner and subject to the
limitations provided in the Note Purchase Agreement for the acceleration of the
Notes, forthwith become due and payable without notice, regardless of whether
the acceleration of the Notes shall be stayed, enjoined, delayed or otherwise
prevented.
 
 
 
Exhibit 4.6
Page 2
 
 
 

--------------------------------------------------------------------------------

 
2.3. Releases.
 
Each Guarantor consents and agrees that, without notice to or by any Guarantor
and without impairing, releasing, abating, deferring, suspending, reducing,
terminating or otherwise affecting the obligations of each Guarantor hereunder,
each Noteholder, in the manner provided herein, by action or inaction, may:
 
(a) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, any one or more of the Notes, the Note Purchase Agreement, any other
guaranty thereof or agreement or instrument related thereto or hereto;
 
(b) assign, sell or transfer, or otherwise dispose of, any one or more of the
Notes;
 
(c) grant waivers, extensions, consents and other indulgences to the Company or
any other Guarantor or guarantors in respect of any one or more of the Notes,
the Note Purchase Agreement, any other guaranty thereof or any agreement or
instrument related thereto or hereto;
 
(d) amend, modify or supplement in any manner and at any time (or from time to
time) any one or more of the Notes, the Note Purchase Agreement, any other
guaranty thereof or any agreement or instrument related hereto;
 
(e) release or substitute any one or more of the endorsers or guarantors of the
Guarantied Obligations whether parties hereto or not; and
 
(f) sell, exchange, release, surrender or enforce, by action or inaction, any
property at any time pledged or granted as security in respect of the Guarantied
Obligations, whether so pledged or granted by the Company, each Guarantor or
another guarantor of the Company’s obligations under the Note Purchase
Agreement, the Notes, any other guaranty thereof or any agreement or instrument
related hereto.
 
2.4. Waivers.
 
To the fullest extent permitted by law, each Guarantor does hereby waive:
 
(a) any notice of:
 
(i) acceptance of the Unconditional Guaranty;
 
(ii) any purchase of the Notes under the Note Purchase Agreement, or the
creation, existence or acquisition of any of the Guarantied Obligations, or the
amount of the Guarantied Obligations, subject to each Guarantor’ rights to make
inquiry of each Noteholder to ascertain the amount of the Guarantied Obligations
owing to such Noteholder at any reasonable time;
 
 
 
Exhibit 4.6
Page 3
 
 
 
 

--------------------------------------------------------------------------------

 
(iii) any adverse change in the financial condition of the Company or any other
fact that might increase, expand or affect each Guarantor’s risk hereunder;
 
(iv) presentment for payment, demand, protest, and notice thereof as to the
Notes or any other instrument;
 
(v) any Default or Event of Default; and
 
(vi) any notice or demand of any kind or nature whatsoever to which each
Guarantor might otherwise be entitled (except if such notice or demand is
specifically otherwise required to be given to such Guarantor pursuant to the
terms of this Guaranty);
 
(b) any right, by statute or otherwise, to require any Noteholder to institute
suit against the Company or any other guarantor or to exhaust the rights and
remedies of any Noteholder against the Company or any other guarantor, each
Guarantor being bound to the payment of each and all Guarantied Obligations,
whether now existing or hereafter accruing, as fully as if such Guarantied
Obligations were directly owing to the Noteholders by each Guarantor;
 
(c) the benefit of any stay (except in connection with a pending appeal),
valuation, appraisal, redemption or extension law now or at any time hereafter
in force which, but for this waiver, might be applicable to any sale of property
of any Guarantor made under any judgment, order or decree based on this
Guaranty, and each Guarantor covenants that it will not at any time insist upon
or plead, or in any manner claim or take the benefit or advantage of, such law;
and
 
(d) any defense or objection to the absolute, primary, continuing nature, or the
validity, enforceability or amount of the Unconditional Guaranty, including,
without limitation, any defense based on (and the primary, continuing nature,
and the validity, enforceability and amount of the Unconditional Guaranty shall
be unaffected by), any of the following:
 
(i) any change in future conditions;
 
(ii) any change of law;
 
(iii) any invalidity or irregularity with respect to the issuance or assumption
of any obligations (including, without limitation, the Note Purchase Agreement,
the Notes or any agreement or instrument related hereto) by the Company or any
other Person;
 
(iv) the execution and delivery of any agreement at any time hereafter
(including, without limitation, the Note Purchase Agreement, the Notes or any
agreement or instrument related hereto) of the Company or any other Person;
 
 
 
Exhibit 4.6
Page 4
 
 
 

--------------------------------------------------------------------------------

 
(v) the genuineness, validity, regularity or enforceability of any of the
Guarantied Obligations;
 
(vi) any default, failure or delay, willful or otherwise, in the performance of
any obligations by the Company or any Guarantor;
 
(vii) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company or any Guarantor, or sequestration or seizure of any
property of the Company or any Guarantor, or any merger, consolidation,
reorganization, dissolution, liquidation or winding up or change in corporate
constitution or corporate identity or loss of corporate identity of the Company
or any Guarantor;
 
(viii) any disability or other defense of the Company or any Guarantor to
payment and performance of all Guarantied Obligations other than the defense
that the Guarantied Obligations shall have been fully and finally performed and
indefeasibly paid in cash;
 
(ix) the cessation from any cause whatsoever of the liability of the Company or
any Guarantor in respect of the Guarantied Obligations (other than as provided
herein), and any other defense that any Guarantor may otherwise have against the
Company or any Noteholder;
 
(x) impossibility or illegality of performance on the part of the Company or any
Guarantor under the Note Purchase Agreement, the Notes or this Guaranty;
 
(xi) any change of the circumstances of the Company, any Guarantor or any other
Person, whether or not foreseen or foreseeable, whether or not imputable to the
Company or any Guarantor, including, without limitation, impossibility of
performance through fire, explosion, accident, labor disturbance, floods,
droughts, embargoes, wars (whether or not declared), civil commotions, acts of
God or the public enemy, delays or failure of suppliers or carriers, inability
to obtain materials, economic or political conditions, or any other causes
affecting performance, or any other force majeure, whether or not beyond the
control of the Company or any Guarantor and whether or not of the kind
hereinbefore specified;
 
(xii) any attachment, claim, demand, charge, Lien, order, process, encumbrance
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or any claims, demands, charges, Liens or encumbrances of
any nature, foreseen or unforeseen, incurred by any Person, or against any sums
payable under the Note Purchase Agreement or the Notes or any agreement or
instrument related hereto so that such sums would be rendered inadequate or
would be unavailable to make the payment as herein provided;
 
 
 
Exhibit 4.6
Page 5
 
 
 

--------------------------------------------------------------------------------

 
(xiii) any change in the ownership of the equity securities of the Company, any
Guarantor or any other Person liable in respect of the Notes; or
 
(xiv) any other action, happening, event or reason whatsoever that shall delay,
interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company or any Guarantor of any of their obligations under
the Note Purchase Agreement, the Notes or this Guaranty.
 
2.5. Certain Waivers of Subrogation, Reimbursement and Indemnity.
 
Each Guarantor hereby acknowledges and agrees that:
 
(a) no Guarantor shall have any right of subrogation, contribution,
reimbursement, or indemnity whatsoever in respect of the Guarantied Obligations,
and no right of recourse to or with respect to any assets or property of the
Company;
 
(b) no Guarantor will file any claims against the Company or the estate of the
Company in the course of any proceeding under any applicable bankruptcy or
insolvency law in respect of the rights referred to in this Section 2.5; and
 
(c) each holder of Notes may specifically enforce the provisions of this
Section.
 
2.6. Indemnity.
 
As a separate, additional and continuing obligation, each Guarantor
unconditionally and irrevocably undertakes and agrees with the Noteholders that,
should the Guarantied Obligations not be recoverable from any Guarantor for any
reason whatsoever (including, without limitation, by reason of any provision of
the Note Purchase Agreement, the Notes or any other agreement or instrument
executed in connection therewith being or becoming void, unenforceable or
otherwise invalid under any applicable law) then, notwithstanding any knowledge
thereof by any Noteholder at any time, each Guarantor as sole, original and
independent obligor, upon demand by the Noteholders, will make payment of the
Guarantied Obligations to the Noteholders by way of a full indemnity in such
currency and otherwise in such manner as is provided in the Note Purchase
Agreement and the Notes.
 
2.7. Invalid Payments.
 
Each Guarantor further agrees that, to the extent the Company makes a payment or
payments to any Noteholder, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required, for any of the foregoing reasons or for any other reason, to be
repaid or paid over to a custodian, trustee, receiver or any other party or
officer under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction, state
or federal law, or any common law or equitable cause, then to the extent of such
payment or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made and each Guarantor shall be primarily liable for such obligation.
 
 
Exhibit 4.6
Page 6
 
 
 

--------------------------------------------------------------------------------

 
2.8. Marshaling.
 
Each Guarantor consents and agrees that each Noteholder, and each Person acting
for the benefit of each Noteholder, shall be under no obligation to marshal any
assets in favor of any Guarantor or against or in payment of any or all of the
Guarantied Obligations.
 
2.9. Subordination, Subrogation, Etc.
 
Each Guarantor agrees that any present or future indebtedness, obligations or
liabilities of the Company to any Guarantor shall be fully subordinate and
junior in right and priority of payment to any present or future indebtedness,
obligations or liabilities of the Company to the Noteholders. Each Guarantor
waives any right of subrogation to the rights of the Noteholders against the
Company or any other Person obligated for payment of the Guarantied Obligations
and any right of reimbursement, contribution or indemnity whatsoever (including,
without limitation, any such right as against any other guarantor) arising or
accruing out of any payment that any Guarantor may make pursuant to this
Guaranty, and any right of recourse to security for the debts and obligations of
the Company, unless and until the entire amount of the Guarantied Obligations
shall have been paid in full.
 
2.10. Subordination of Affiliate Obligations.
 
In the event that, for any reason whatsoever, the Company or a Person obligated
in respect of the Guarantied Obligations pursuant to another guaranty, is now or
hereafter becomes indebted to any Guarantor in any manner (an “Affiliate
Obligation”), such Guarantor agrees that the amount of such Affiliate
Obligation, interest thereon, and all other amounts due with respect thereto,
shall, at all times during the existence of a Default or an Event of Default, be
subordinate as to time of payment and in all other respects to all the
Guarantied Obligations, and that such Guarantor shall not be entitled to enforce
or receive payment thereof until all sums then due and owing to the Noteholders
in respect of the Guarantied Obligations shall have been paid in full, except
that such Guarantor may enforce any obligations in respect of any such Affiliate
Obligation owing to such Guarantor from the Company or such indebted Person so
long as all proceeds in respect of any recovery from such enforcement, to the
extent of all amounts owing with respect to this Guaranty, shall be held by such
Guarantor in trust for the benefit of the Noteholders. If any other payment,
other than pursuant to the immediately preceding sentence, shall have been made
to any Guarantor by the Company or such indebted Person on any such Affiliate
Obligation during any time that a Default or an Event of Default exists and
there are Guarantied Obligations outstanding, such Guarantor shall hold in trust
all such payments, to the extent of all amounts owing with respect to this
Guaranty, for the benefit of the Noteholders.
 
 
Exhibit 4.6
Page 7
 
 
 

--------------------------------------------------------------------------------

 
2.11. Set-off, Counterclaim or Other Deductions.
 
Except as otherwise required by law, each payment by any Guarantor shall be made
without set-off, counterclaim or other deduction.
 
2.12. Election by Guarantors to Perform Obligations.
 
Any election by any Guarantor to pay or otherwise perform any of the obligations
of the Company under the Notes, the Note Purchase Agreement or any agreement or
instrument related hereto shall not release the Company, such Guarantor or any
other guarantor from such obligations or any of such Person’s other obligations
under the Notes, the Note Purchase Agreement or any agreement or instrument
related hereto.
 
2.13. No Election of Remedies by Noteholders.
 
Each Noteholder shall, individually or collectively, have the right to seek
recourse against any Guarantor to the fullest extent provided for herein for
such Guarantor’s obligations under this Guaranty in respect of the Guarantied
Obligations. No election to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of such
Noteholder’s right to proceed in any other form of action or proceeding or
against other parties unless such Noteholder has expressly waived such right in
writing. Specifically, but without limiting the generality of the foregoing, no
action or proceeding by any Noteholder against the Company or any Guarantor
under any document or instrument evidencing obligations of the Company or any
Guarantor to such Noteholder shall serve to diminish the liability of any
Guarantor under this Guaranty, except to the extent that such Noteholder finally
and unconditionally shall have realized payment by such action or proceeding.
 
2.14. Separate Action; Other Enforcement Rights.
 
Each of the rights and remedies granted under this Guaranty to each Noteholder
in respect of the Notes held by such Noteholder may be exercised by such
Noteholder with notice by such Noteholder to, but without the consent of or any
other action by, any other Noteholder; provided, however, that the maturity of
the Notes may only be accelerated in accordance with the provisions of the Note
Purchase Agreement or operation of law. Each Noteholder may proceed to protect
and enforce the Unconditional Guaranty by suit or suits or proceedings in
equity, at law or in bankruptcy, and whether for the specific performance of any
covenant or agreement contained herein or in execution or aid of any power
herein granted or for the recovery of judgment for the obligations hereby
guarantied or for the enforcement of any other proper, legal or equitable remedy
available under applicable law.
 
2.15. Noteholder Set-off.
 
Each Noteholder shall have, to the fullest extent permitted by law and this
Guaranty, a right of set-off against any and all credits and any and all other
property of any or all of the Guarantors or any other Person, now or at any time
whatsoever, with or in the possession of, such Noteholder, or anyone acting for
such Noteholder, to ensure the full performance of any and all obligations of
each Guarantor hereunder.
 
 
 
Exhibit 4.6
Page 8
 
 
 

--------------------------------------------------------------------------------

 
2.16. Delay or Omission; No Waiver.
 
No course of dealing on the part of any Noteholder and no delay or failure on
the part of any such Person to exercise any right hereunder shall impair such
right or operate as a waiver of such right or otherwise prejudice such Person’s
rights, powers and remedies hereunder.  Every right and remedy given by the
Unconditional Guaranty or by law to any Noteholder may be exercised from time to
time as often as may be deemed expedient by such Person.
 
2.17. Restoration of Rights and Remedies.
 
If any Noteholder shall have instituted any proceeding to enforce any right or
remedy under the Unconditional Guaranty or under any Note held by such
Noteholder, and such proceeding shall have been dismissed, discontinued or
abandoned for any reason, or shall have been determined adversely to such
Noteholder, then and in every such case each such Noteholder, the Company and
each Guarantor shall, except as may be limited or affected by any determination
(including, without limitation, any determination in connection with any such
dismissal) in such proceeding, be restored severally and respectively to its
respective former positions hereunder and thereunder, and thereafter, subject as
aforesaid, the rights and remedies of such Noteholders shall continue as though
no such proceeding had been instituted.
 
2.18. Cumulative Remedies.
 
No remedy under this Guaranty, the Note Purchase Agreement or the Notes is
intended to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given pursuant to this
Guaranty, the Note Purchase Agreement or the Notes.
 
2.19. Notices in Respect of Payments.
 
If any Guarantor shall pay to any Noteholder any amount in respect of the
Guarantied Obligations, such Guarantor, within five (5) Business Days after
making such payment, shall provide notice of such payment to each other
Noteholder.
 
2.20. Limitation on Guarantied Obligation.
 
Notwithstanding anything in Section 2.1 or elsewhere in this Guaranty, the Note
Purchase Agreement or the Notes to the contrary, the obligations of each
Guarantor to pay the Guaranteed Obligations hereunder shall at each point in
time be limited to an aggregate amount equal to the greatest amount that would
not result in such obligations being subject to avoidance, or otherwise result
in such obligations being unenforceable, at such time under applicable law
(including, without limitation, to the extent, and only to the extent,
applicable to each Guarantor, Section 548 of the Bankruptcy Code of the United
States of America and any comparable provisions of the law of any other
jurisdiction, any capital preservation law of any jurisdiction and any other law
of any jurisdiction that at such time limits the enforceability of the
obligations of such Guarantor hereunder).
 
 
 
Exhibit 4.6
Page 9
 
 
 

--------------------------------------------------------------------------------

 
2.21. Confirmation of Guaranty.
 
Promptly following the request of any holder of Notes in connection with any
issuance of additional Notes pursuant to the terms of the Note Purchase
Agreement, each Guarantor agrees to confirm in writing that the Unconditional
Guaranty hereunder extends to the obligations of the Company evidenced by such
newly issued Notes, and that such Notes are Guarantied Obligations hereunder.
 
3.  
INTERPRETATION OF THIS GUARANTY

 
3.1. Terms Defined.
 
For purposes of this Guaranty, the following terms have the meanings specified
below or provided for in the Section of this Guaranty referred to immediately
following such term (such definitions to be equally applicable to both the
singular and plural forms of the terms defined). Capitalized terms used herein
and not otherwise defined herein have the meaning specified in the Note Purchase
Agreement.
 
Affiliate Obligation ¾ Section 2.10.
 
Company ¾ Section 1(a).
 
Guarantied Obligations ¾ Section 2.1.
 
Guarantors ¾ has the meaning assigned to such term in the introductory paragraph
hereof.
 
Note Purchase Agreement ¾ Section 1(a).
 
Noteholder ¾ Section 2.1.
 
Notes ¾ Section 1(a).
 
Person ¾ means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
 
Purchasers ¾ Section 1(a).
 
Unconditional Guaranty ¾ Section 2.1.
 
 
 
Exhibit 4.6
Page 10
 
 
 

--------------------------------------------------------------------------------

 
3.2. Section Headings and Construction.
 
(a) Section Headings, etc. The titles of the Sections appear as a matter of
convenience only, do not constitute a part hereof and shall not affect the
construction hereof. The words “herein,” “hereof,” “hereunder” and “hereto”
refer to this Guaranty as a whole and not to any particular Section or other
subdivision.
 
(b) Construction. Each covenant contained herein shall be construed (absent an
express contrary provision herein) as being independent of each other covenant
contained herein, and compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with one or more
other covenants.
 
4.  
WARRANTIES AND REPRESENTATIONS

 
Guarantors warrant and represent, as of the date hereof, that each of the
warranties and representations made by the Company in Section 5 of the Note
Purchase Agreement with respect to each Guarantor are true with respect to each
Guarantor on the date hereof.
 
5.  
GENERAL COVENANTS

 
Each Guarantor covenants and agrees that on and after the date hereof and so
long as any of the Guarantied Obligations shall be outstanding:
 
5.1. Undertakings in the Note Purchase Agreement.
 
Each Guarantor will comply with each of the undertakings of the Company in the
Note Purchase Agreement in respect of which the Company undertakes to cause such
Guarantor to comply with such undertakings, as if such undertakings (as they
apply to the Guarantors) were set forth at length herein as the undertakings of
such Guarantor.
 
5.2. Payment of Notes and Maintenance of Offices.
 
Each Guarantor will punctually pay, or cause to be paid, all of the Guarantied
Obligations when due and all other payment obligations required of it hereunder
and will maintain an office at its address as set forth pursuant to Section 6.3
where notices, presentations and demands in respect of this Guaranty may be made
upon it. Such office will be maintained at such address until such time as such
Guarantor shall notify the Noteholders of any change of location of such office.
 
5.3. Further Assurances.
 
Each Guarantor will cooperate with the Noteholders and execute such further
instruments and documents as the Noteholders shall reasonably request to carry
out, to the reasonable satisfaction of the Noteholders, the transactions
contemplated by the Note Purchase Agreement, the Notes and this Guaranty.
 
 
Exhibit 4.6
Page 11
 
 
 

--------------------------------------------------------------------------------

 
6.  
MISCELLANEOUS

 
6.1. Successors and Assigns.
 
(a) Whenever any Guarantor or any of the parties to the Note Purchase Agreement
is referred to, such reference shall be deemed to include the successors and
assigns of such party, and all the covenants, promises and agreements contained
in this Guaranty by or on behalf of such Guarantor shall bind the successors and
assigns of such Guarantor and shall inure to the benefit of each of the
Noteholders from time to time whether so expressed or not and whether or not an
assignment of the rights hereunder shall have been delivered in connection with
any assignment or other transfer of Notes.
 
(b) Each Guarantor agrees to take such action as may be reasonably requested by
any Noteholder in connection with the purchase by such Noteholder or the
transfer of the Notes of such Noteholder in accordance with the requirements of
the Note Purchase Agreement in connection with providing an executed copy of
this Guaranty to the new Noteholder or Noteholders of such Notes; provided,
however, that no additional obligations of such Guarantor shall thereby be
created (beyond what is provided by this Guaranty).
 
6.2. Partial Invalidity.
 
The unenforceability or invalidity of any provision or provisions hereof shall
not render any other provision or provisions contained herein unenforceable or
invalid.
 
6.3. Communications.
 
All communications hereunder shall be in writing, shall be delivered in the
manner required by the Note Purchase Agreement, and shall be addressed, if to
any Guarantor, at the applicable address set forth on Annex 1 hereto, and if to
any of the Noteholders:
 
(a) if such Noteholder is a Purchaser, at the address for such Noteholder set
forth on Schedule A to the Note Purchase Agreement, and further including any
parties referred to on such schedules (which are required to receive notices in
addition to such Noteholder, and
 
(b) if such Noteholder is not a Purchaser, at the address for such Noteholder
set forth in the register for the registration and transfer of Notes maintained
pursuant to Section 13.1 of the Note Purchase Agreement,
 
or to any such party at such other address as such party may designate by notice
duly given in accordance with this Section 6.3. Notices shall be deemed given
only when actually received.
 
6.4. Governing Law.
 
THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
 
Exhibit 4.6
Page 12
 
 
 
 

--------------------------------------------------------------------------------

 
6.5. Effective Date.
 
This Guaranty shall be effective as of the date first written above.
 
6.6. Benefits of Guaranty Restricted to Noteholders.
 
Nothing express or implied in this Guaranty is intended or shall be construed to
give to any Person other than each Guarantor and the Noteholders any legal or
equitable right, remedy or claim under or in respect hereof or any covenant,
condition or provision therein or herein contained; and all such covenants,
conditions and provisions are and shall be held to be for the sole and exclusive
benefit of each Guarantor and the Noteholders.
 
6.7. Survival of Representations and Warranties.
 
All representations and warranties contained herein or made in writing by each
Guarantor in connection herewith shall survive the execution and delivery
hereof.
 
6.8. Expenses.
 
(a) Each Guarantor shall pay when billed the reasonable costs and expenses
(including reasonable attorneys’ fees) incurred by the Noteholders in connection
with the consideration, negotiation, preparation or execution of any amendments,
waivers, consents, standstill agreements and other similar agreements with
respect hereto (whether or not any such amendments, waivers, consents,
standstill agreements or other similar agreements are executed).
 
(b) At any time when any of the Company or the Guarantors and the Noteholders
are conducting restructuring or workout negotiations in respect hereof, or a
Default or Event of Default exists, each Guarantor shall pay when billed the
reasonable costs and expenses (including reasonable attorneys’ fees of one firm
of attorneys and the reasonable fees of one firm of professional advisors)
incurred by the Noteholders in connection with the assessment, analysis or
enforcement of any rights or remedies that are or may be available to the
Noteholders.
 
(c) If each Guarantor shall fail to pay when due any principal of, or interest
on, or any other amount due in respect of any Note, each Guarantor shall pay to
each Noteholder, to the extent permitted by law, such amounts as shall be
sufficient to cover the costs and expenses, including but not limited to
reasonable attorneys’ fees, incurred by such Noteholder in collecting any sums
due on the Notes.
 
6.9. Amendment.
 
This Guaranty may be amended only in a writing executed by each Guarantor and
each Noteholder.
 
 
Exhibit 4.6
Page 13
 
 
 

--------------------------------------------------------------------------------

 
6.10. Survival.
 
So long as the Guarantied Obligations and all payment obligations of each
Guarantor hereunder shall not have been fully and finally performed and
indefeasibly paid, the obligations of each Guarantor hereunder shall survive the
transfer and payment of any Note and the payment in full of all the Notes.
 
6.11. Entire Agreement.
 
This Guaranty constitutes the final written expression of all of the terms
hereof and is a complete and exclusive statement of those terms.
 
6.12. Duplicate Originals.
 
Two or more duplicate counterpart originals hereof may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument.
 
6.13. Waiver of Jury Trial; Consent to Jurisdiction; Etc.
 
(a) Waiver of Jury Trial.  THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY OR ANY OF
THE DOCUMENTS, AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY.
 
(b) Consent to Jurisdiction. ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR ANY OF THE DOCUMENTS, AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREBY OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE
ANY JUDGMENT IN RESPECT OF ANY BREACH UNDER THIS GUARANTY OR ANY DOCUMENT OR
AGREEMENT CONTEMPLATED HEREBY MAY BE BROUGHT BY SUCH PARTY IN ANY FEDERAL
DISTRICT COURT LOCATED IN NEW YORK CITY, NEW YORK, OR ANY NEW YORK STATE COURT
LOCATED IN NEW YORK CITY, NEW YORK AS SUCH PARTY MAY IN ITS SOLE DISCRETION
ELECT, AND BY THE EXECUTION AND DELIVERY OF THIS GUARANTY, THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NON-EXCLUSIVE IN PERSONAM
JURISDICTION OF EACH SUCH COURT, AND EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES AND AGREES NOT TO ASSERT IN ANY PROCEEDING BEFORE ANY TRIBUNAL, BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT SUBJECT TO THE IN
PERSONAM JURISDICTION OF ANY SUCH COURT IN ADDITION, EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY DOCUMENT,
AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY BROUGHT IN ANY SUCH COURT, AND
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
 
Exhibit 4.6
Page 14
 
 
 

--------------------------------------------------------------------------------

 
(c) Service of Process. EACH PARTY HERETO IRREVOCABLY AGREES THAT PROCESS
PERSONALLY SERVED OR SERVED BY U.S. REGISTERED MAIL AT THE ADDRESSES PROVIDED
HEREIN FOR NOTICES SHALL CONSTITUTE, TO THE EXTENT PERMITTED BY LAW, ADEQUATE
SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY DOCUMENT, AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY,
OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT IN
RESPECT OF ANY BREACH HEREUNDER OR UNDER ANY DOCUMENT OR AGREEMENT CONTEMPLATED
HEREBY. RECEIPT OF PROCESS SO SERVED SHALL BE CONCLUSIVELY PRESUMED AS EVIDENCED
BY A DELIVERY RECEIPT FURNISHED BY THE UNITED STATES POSTAL SERVICE OR ANY
COMMERCIAL DELIVERY SERVICE.
 
(d) Other Forums. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY
OF ANY HOLDER OF NOTES TO SERVE ANY WRITS, PROCESS OR SUMMONSES IN ANY MANNER
PERMITTED BY APPLICABLE LAW OR TO OBTAIN JURISDICTION OVER ANY GUARANTOR IN SUCH
OTHER JURISDICTION, AND IN SUCH OTHER MANNER, AS MAY BE PERMITTED BY APPLICABLE
LAW.
 
[Remainder of page intentionally left blank. Next page is signature page.]
 
 
 
 
 
 
Exhibit 4.6
Page 15

 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed on
each Guarantor’s behalf by a duly authorized officer of each such Guarantor.
 
TIFFANY AND COMPANY
 
 
 
 
By:_________________________________________
Name:                        
Title:
 
 
TIFFANY & CO. INTERNATIONAL
 
 
 
 
By:_________________________________________
Name:                         
Title:
 
 
TIFFANY & CO. JAPAN INC.
 

 
 
By:_________________________________________
Name:                             
Title:
 
 
 
 
 
 
Exhibit 4.6
Page 16

 
 

--------------------------------------------------------------------------------

 


 
ANNEX 1
 
 
ADDRESSES OF GUARANTORS
 
Tiffany and Company
c/o Tiffany & Co.
727 Fifth Avenue
New York, New York 10022
Attn: Chief Financial Officer
Fax:   (212) 230-5336
 
Tiffany & Co. International
c/o Tiffany & Co.
727 Fifth Avenue
New York, New York 10022
Attn: Chief Financial Officer
Fax:    (212) 230-5336
 
Tiffany & Co. Japan Inc.
c/o Tiffany & Co.
727 Fifth Avenue
New York, New York 10022
Attn:  Chief Financial Officer
Fax:     (212) 230-5336
 
 
 
 
 
Exhibit 4.6
Page 17

 

